                 IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


STATE OF ALASKA,

            Plaintiff,

            v.

DAVID L. BERNHARDT, in his official      Case No. 3:17-cv-00013-SLG
capacity as Secretary of the U.S.        CONSOLIDATED
Department of the Interior, et al.,

            Federal Defendants,

            and

ALASKA WILDLIFE ALLIANCE, et al.,

            Intervenor-Defendants.


SAFARI CLUB INTERNATIONAL,

            Plaintiff,

            v.

DAVID L. BERNHARDT, in his official      Case No. 3:17-cv-00014-SLG
capacity as Secretary of the U.S.
Department of the Interior, et al.,

            Federal Defendants,

            and

ALASKA WILDLIFE ALLIANCE, et al.,

            Intervenor-Defendants.



           ORDER RE MOTIONS FOR SUMMARY JUDGMENT




     Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 1 of 75
         This is a consolidated action in which the State of Alaska and Safari Club

International seek invalidation of portions of the Fish and Wildlife Service’s Kenai

Rule that prohibit certain hunting activities on the Kenai National Wildlife Refuge.1

The challenged portions of the Kenai Rule codified restrictions on hunting within

the Skilak Wildlife Recreation Area, prohibited certain firearms discharges along

the Kenai and Russian rivers, and clarified that hunting brown bears over bait was

not permitted on the Kenai National Wildlife Refuge.2 Briefing on the merits was

completed on August 20, 2020.3 Oral argument was held on September 25, 2020.4

                                        BACKGROUND

         The Kenai National Wildlife Refuge (“Kenai NWR”) is a 1.92 million-acre

refuge located on the Kenai Peninsula in Southcentral Alaska.5 The refuge was

originally called the Kenai National Moose Range and was created in 1941 for the

purpose of “protecting the natural breeding and feeding range of the giant Kenai

moose on the Kenai Peninsula, which in this area presents . . . an unusual




1
    81 Fed. Reg. 27030; codified at 50 C.F.R. § 36.39.
2
 See 50 C.F.R. § 36.39(i)(5)–(6); 81 Fed. Reg. 27030; 81 Fed. Reg. 27043–48; FWL013575–
80.
3
    Docket 202.
4
    Docket 215.
5
  FWL013562. “FWL” refers to the U.S. Fish and Wildlife Service’s administrative record, which
is filed at Docket 207.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 2 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 2 of 75
opportunity for the study in its natural environmental of the practical management

of a big game species that has considerable local economic value.”6

         The refuge was expanded and renamed as the Kenai NWR by Congress in

1980 with the passage of the Alaska National Interest Lands Conservation Act

(“ANILCA”).7 ANILCA also expanded the purposes of the Kenai NWR, identifying

them as follows:

             (1) To conserve fish and wildlife populations and habitats in
             their natural diversity including, but not limited to, moose, bears,
             mountain goats, Dall sheep, wolves and other furbearers,
             salmonoids and other fish, waterfowl and other migratory and
             nonmigratory birds;

             (2) To fulfill the international treaty obligations of the United
             States with respect to fish and wildlife and their habitats;

             (3) To ensure, to the maximum extent practicable and in a
             manner consistent with the purposes set forth in (1), above,
             water quality and necessary water quantity within the Refuge;

             (4) To provide, in a manner consistent with (1) and (2), above,
             opportunities     for  scientific  research,     interpretation,
             environmental education, and land management training; and

             (5) To provide, in a manner compatible with these purposes,
             opportunities for fish and wildlife-oriented recreation.8

         In 1982, the United States Fish and Wildlife Service (“the Service”) and the

State of Alaska (“the State”) entered into a Master Memorandum of Understanding


6
    FWL013562 (quoting Exec. Order No. 8979, 6 F.R. 6471 (Dec. 18, 1941)).
7
    Pub. L. No. 96-487, 94 Stat. 2371 (1980) (codified at 16 U.S.C. § 3101 et. seq.); FWL004688.
8
    Pub. L. No. 96-487 § 303(4)(B).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 3 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 3 of 75
(“MMU”) which “reflects the general policy guidelines within which the two agencies

agree to operate” with respect to the Kenai NWR.9                     The MMU lays out a

cooperative approach under which the Service and the State agree “[t]o consult

with each other when developing policy and legislation which affect the attainment

of wildlife resource management goals and objectives or management plans.”10 In

the MMU, the State agreed “[t]o recognize the Service as the agency with the

responsibility . . . on Service lands in Alaska to conserve fish and wildlife and their

habitats and regulate human use.”11 The MMU also states that “the taking of fish

and wildlife . . . on Service lands in Alaska is authorized in accordance with

applicable State and Federal law unless State regulations are found to be

incompatible with documented Refuge goals, objectives, or management plans.”12

          ANILCA instructs the United States Secretary of the Interior (“Secretary”) to

“prepare, and from time to time, revise, a comprehensive conservation plan . . . for

each refuge.”13 Between 1980 and 1985, the Service worked with the public and

the State to develop the first Comprehensive Conservation Plan (“CCP”) for the




9
    FWL001551.
10
     FWL001553.
11
     FWL001552.
12
     FWL001553–54.
13
     Pub. L. No. 96-487 § 304(g)(1).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 4 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 4 of 75
Kenai NWR.14         The first CCP was completed in 1985.15                  It offered broad

management guidance and provided that “[t]he entire refuge would remain open

to hunting and trapping, except for areas where public safety is a concern” as well

as “the Skilak Loop Special Management Area, where special restrictions on

hunting and trapping will apply.”16 The CCP provided that the Skilak Loop Special

Management Area “would be managed to provide enhanced opportunities for

wildlife viewing.”17 In 1988, this area was renamed the Skilak Wildlife Recreation

Area (“Skilak WRA”).18

         Pursuant to the CCP, the Service created a species management plan for

the Skilak area to provide “wildlife viewing and interpretation opportunities.”19 In

1987, the Alaska Board of Game (“BOG”) adopted regulations that had been

jointly proposed by the Service and the Alaska Department of Fish and Game; the

regulations prohibited trapping, allowed taking of small game by archery, and




14
     FWL000980–82.
15
     FWL014229; FWL000982.
16
     FWL014224.
17
     FWL000982.
18
     FWL013571.
19
     FWL000982.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 5 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 5 of 75
provided for a moose hunt by special permit within the Skilak area.20 The Service

developed public use facilities for the Skilak WRA over the following years.21

          In 1993, the Service issued nationwide refuge-specific hunting and fishing

regulations.22 A section titled “General provisions regarding hunting on wildlife

refuges” stated that the “unauthorized distribution of bait and the hunting over bait

is prohibited on wildlife refuge areas. (Baiting is authorized in accordance with

State regulations on national wildlife refuges in Alaska).”23 The regulations further

provided that “Alaska refuges are opened to hunting, fishing and trapping pursuant

to the Alaska National Interest Lands Conservation Act.”24

          In 1997, Congress passed the National Wildlife Refuge System

Improvement Act (“Improvement Act”).25 The Improvement Act consolidated all

the various wildlife refuges, wildlife ranges, game ranges, and other areas for the

protection of fish and wildlife into the National Wildlife Refuge System.26 The

system is administered by the Director of the Fish and Wildlife Service. A provision




20
     FWL000982.
21
     FWL000982, FWL013571.
22
     58 Fed. Reg. 5064–5100.
23
     58 Fed. Reg. 5065 (codified at 50 C.F.R. § 32.2(h)).
24
     58 Fed. Reg. 5069 (codified at 50 C.F.R. § 32.21).
25
     Codified at 16 U.S.C. §§ 668dd–668ee.
26
     16 U.S.C. § 668dd(a)(1).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 6 of 75
           Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 6 of 75
in the Improvement Act states that in the event of a conflict between provisions in

the Improvement Act and ANILCA, “the provision in [ANILCA] shall prevail.”27

          The Improvement Act strives for consistency between state and federal

hunting regulations, stating that federal regulations “shall be, to the extent

practicable, consistent with State fish and wildlife laws, regulations, and

management plans.”28 The Act also provides that “compatible wildlife-dependent

recreational uses are the priority general public uses of the [National Wildlife

Refuge] System and shall receive priority consideration in refuge planning and

management.”29           A “compatible use” is defined as “a wildlife-dependent

recreational use or any other use of a refuge that, in the sound professional

judgment of the Director [of the Fish and Wildlife Service], will not materially

interfere with or detract from the fulfillment of the mission of the [National Wildlife

Refuge] System or the purposes of the refuge.”30                     The Improvement Act

additionally provides that “when the Secretary [of the Interior] determines that a

proposed wildlife-dependent recreational use is a compatible use within a refuge,

that activity should be facilitated, subject to such restrictions or regulations as may




27
  Pub. L. No. 105-57 § 9(b), 111 Stat. 1252 (1997) (statutory construction note regarding 16
U.S.C. § 668dd with respect to Alaska).
28
     16 U.S.C. § 668dd(m).
29
     16 U.S.C. § 668dd(a)(3)(C).
30
     16 U.S.C. § 668ee(1).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 7 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 7 of 75
be necessary, reasonable, and appropriate.”31 However, the Improvement Act

also instructs the Director of the Fish and Wildlife Service not to “initiate or permit

a new use of a refuge or expand, renew, or extend an existing use of a refuge,

unless the Secretary has determined that the use is a compatible use and that the

use is not inconsistent with public safety.”32

          In 2007, the Service issued a Compatibility Determination (“CD”) pursuant

to the Improvement Act that found black bear baiting for the purposes of hunting

was a compatible use of the Kenai NWR.33 Black bear baiting was permitted by

federal regulation in accordance with state regulations.34 The CD was limited only

to baiting black bears;35 brown bear baiting in the Game Management Unit that

contains the Kenai NWR was not allowed under state law at that time.

          In 2007, the Service also published a Revised Final Management Plan for

the Skilak WRA.36            The Service did so after completing a draft plan and

accompanying draft environmental assessment (“EA”) in 2006 pursuant to the

National Environmental Protection Act (“NEPA”) that resulted in a Finding of No


31
     16 U.S.C. § 668dd(a)(3)(D).
32
     16 U.S.C. § 668dd(d)(3)(A)(i).
33
     FWL000071–72.
34
  FWL000066 (“baiting is authorized in accordance with State regulations on national wildlife
refuges in Alaska”) (citing 50 C.F.R. § 32.2(h)).
35
     FWL000069.
36
     FWL000976.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 8 of 75
           Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 8 of 75
Significant Impact.37 Although the Service considered opening the Skilak WRA to

the hunting of small game as well as lynx, coyote, red fox, and squirrel, that

proposal was ultimately rejected.38 Instead, the final plan maintained the Skilak

WRA as “a special area . . . that would be managed to increase opportunities for

wildlife viewing, and environmental education and interpretation.”39 However, the

Service did approve a limited “youth-only” small game firearms hunt.40 That same

year, the BOG adopted State regulations that were consistent with the Revised

Final Management Plan.41

         In 2010, the Service issued an updated CCP for the Kenai NWR.42 The

Service completed an Environmental Impact Statement (“EIS”) regarding the CCP

pursuant to NEPA.43         The EIS considered five different alternatives; in each

alternative, the Skilak WRA would be “managed to provide enhanced opportunities

for wildlife viewing, environmental education, interpretation, and photography.”44



37
     FWL001042–59.
38
     FWL001043.
39
     81 Fed. Reg. 27038; FWL013570.
40
     81 Fed. Reg. 27038; FWL001044–55, 013570.
41
     81 Fed. Reg. 27038; FWL013570.
42
   FWL001068; Section 304(g) of ANILCA provides that CCPs should be revised “from time to
time.”
43
     81 Fed. Reg. 27033; FWL013565.
44
     FWL000303.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 9 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 9 of 75
         In 2013, the BOG proposed new regulations that would allow hunting brown

bears over registered black bear baiting stations in the Kenai NWR and open the

Skilak WRA to the hunting of wolves, coyote, and lynx in late fall and winter.45 In

response, the Service sent a letter to the BOG advocating against these proposed

changes, explaining that it considered “reducing predator populations in support of

intensive management program objectives” to be “the underlying reason for the

Board’s actions” and that such objectives “fundamentally differ” from the Service’s

mandates.46 The letter also listed regulatory measures the Service intended to

take if the BOG adopted the proposals. These measures would include restricting

“the legal take of animals over bait to black bears under terms and conditions of a

Special Use Permit” and promulgating “regulations maintaining existing restrictions

on hunting and trapping in the [Skilak] WRA.”47

         The BOG adopted the regulations, which became effective on July 1, 2013.48

The Service responded by closing the Skilak WRA to hunting and trapping on

November 10, 2013, just before the State-authorized late fall and winter hunting

season began.49 The Service also blocked the BOG’s authorization of brown bear



45
     81 Fed. Reg. 27038–40; FWL013570–72.
46
     FWL002113.
47
     FWL002115.
48
     81 Fed. Reg. 27038; FWL013570.
49
     78 Fed. Reg. 66061–62.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 10 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 10 of 75
baiting in the Kenai NWR, although the BOG regulation became effective

elsewhere on the Kenai Peninsula.50

         On May 21, 2015, the Service published a proposed rule, referred to here

as the Kenai Rule.51 Among other provisions, the proposed rule would:

            (2) Codify restrictions on hunting and trapping within the Skilak
            Wildlife Recreation Area recently established in accordance
            with the procedures set forth at 50 CFR 36.42 (public
            participation and closure procedures);

            (3) Expand a prohibition on the discharge of firearms to include
            areas of intensive public use along the Kenai and Russian
            rivers; [and]

            (4) Clarify the intent of an existing regulation addressing hunting
            over bait.52

         Regarding the Skilak WRA, the “proposed rule would codify the Service’s

November 2013 permanent closure . . . to hunting and trapping,” with exceptions

for the “historical State regulations . . . of hunting of small game with bow and arrow

and falconry, moose hunting by permit, and youth-only firearm hunting of small

game.”53 The closure was “in response to action taken by the Alaska Board of

Game . . . which opened the Skilak Wildlife Recreation Area to taking of lynx,




50
     81 Fed. Reg. 27036–37; FWL013568–69.
51
     80 Fed. Reg. 29277–86; FWL008725–34.
52
     80 Fed. Reg. 29278; FWL008726.
53
     80 Fed. Reg. 29279; FWL008727.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 11 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 11 of 75
coyote, and wolf within the area under State hunting regulations.” 54 The Service

proposed the regulation because it “determined that this hunting of lynx, coyote,

and wolf negatively impacts meeting objectives in approved Refuge management

plans to provide enhanced wildlife viewing, environmental education, and

interpretation opportunities in the area.”55

         The proposed rule would also “establish a prohibition on the discharge of

firearms within ¼ mile of the Kenai and Russian rivers (with the exception of

firearms used for dispatching legally trapped animals and use of shotguns for

waterfowl hunting) . . . .”56 This proposed change was intended “to help ensure

protection of public safety” on “river corridors [that] receive intensive recreational

use for sport fishing from shorelines and boats during open seasons for salmon

and resident fish . . . and, on the upper Kenai River for river floating, from late

spring to freeze-up.”57

         With respect to bear baiting, the proposed rule would “clarify an existing

regulation which allows hunting over bait for the harvest of black bears under the

terms and conditions of a special use permit.”58 The proposal explained that “[a]ll



54
     80 Fed. Reg. 29280; FWL008728.
55
     80 Fed. Reg. 29280; FWL008728.
56
     80 Fed. Reg. 29279; FWL008727.
57
     80 Fed. Reg. 29280; FWL008728.
58
     80 Fed. Reg. 29280; FWL008728.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 12 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 12 of 75
other hunting over bait is in effect prohibited on the Refuge,” and that “[t]his

clarification is necessary in light of recent action by the Alaska Board of Game to

allow for the take of brown bears at registered black bear baiting stations.”59

         The Service concluded that it considered the proposed Kenai Rule to

constitute a categorical exclusion under NEPA pursuant to the “Department of the

Interior policy in part 516 of the Departmental Manual,” which categorically

excludes “[t]he issuance of special regulations for public use of Service-managed

land, which maintain essentially the permitted level of use and do not continue a

level of use that has resulted in adverse environmental effects.”60 The Service

stated that the rulemaking supported “the management direction identified through

approved Refuge management plans, including the 2010 Kenai NWR Revised

CCP and the 2007 Kenai NWR Skilak Recreation Area Revised Final Management

Plan.”61 The Service referenced the EIS it had prepared for the 2010 CCP and the

EA it had prepared for the Skilak WRA management plan it had completed in

October 2006; both documents were prepared after notice and public comment.62

         During the comment period for the proposed Kenai Rule, the Service

received 28 comments from individuals, organizations including Safari Club


59
     80 Fed. Reg. 29280; FWL008728.
60
     80 Fed. Reg. 29281; FWL008729 (citing 516 Dept. Man. 8.5(C)(3)).
61
     80 Fed. Reg. 29281; FWL008729.
62
     80 Fed. Reg. 29281–82; FWL008729–30.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 13 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 13 of 75
International and the Humane Society the United States (“Humane Society”), and

the State of Alaska.63 The State explained that its “overarching concern with the

proposed regulation package is the limited, or in many cases, absence of

justification provided in the Notice.”64          The State opposed the Skilak WRA

restrictions on hunting and trapping, maintaining that “the Service is favoring one

wildlife dependent recreational use (wildlife viewing) over another (hunting) when

both are compatible uses that can be effectively managed to avoid user conflicts”

and that “no data has been provided to support this continued closure.” 65 The

State also opposed the “expansion of the prohibition [on discharging firearms] for

the entire length of the Kenai River adjacent to refuge lands and from the Russian

River to the Russian River Falls.”66 The State explained that “the Notice does not

explain why discharging firearms for waterfowl and small game hunting does not

pose a safety hazard when the use of firearms to take big game apparently does.”67

         The State also protested the bear baiting proposal. It maintained that the

proposal was not a mere clarification of existing bear baiting rules because “[t]he

Notice neglects to inform the public that baiting is allowed on all refuges in Alaska



63
     FWL008912—009165.
64
     FWL008984.
65
     FWL008986.
66
     FWL008988.
67
     FWL008988.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 14 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 14 of 75
in accordance with state regulations,” and that “at the time the existing Kenai

Refuge regulation was promulgated, state regulations only authorized black bear

baiting.”68 Hence, the State asserted that “[r]elying on the existing regulation as

justification to prohibit this newly authorized use is inconsistent with Refuge law,

regulation, and policy.”69 The State’s nine pages of comments did not reference

NEPA.

          Safari Club International submitted comments which opposed expanding the

prohibition of firearms discharges along the Kenai and Russian rivers, agreeing

with the State that “[t]here are no data provided that document a public safety

issue, and there is no resource basis for the refuge to enact this prohibition.”70

Safari Club International also opposed the hunting and trapping restrictions in the

Skilak WRA, asserting the Service “provided no data to demonstrate an impact to

wildlife viewing in this area” and that the “preemptive closures of hunting and

trapping opportunities in favor of wildlife viewing are unnecessary and inconsistent

with refuge management mandates” in the Improvement Act.71                           Safari Club

International also opposed the proposal to continue the ban on brown bear baiting

because “[t]he biological information the [Service] used to justify prohibiting this


68
     FWL008989 (citing 50 C.F.R. § 32.2(h)).
69
     FWL008989.
70
     FW00L8928.
71
     FWL008928–29.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 15 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 15 of 75
take of brown bear was inaccurate in terms of comparison to population density in

other areas and relationship of conservative harvests to long-term sustainability.”72

Safari Club International’s comments did not reference NEPA.

          The Humane Society submitted comments requesting a supplemental EA or

an EIS pursuant to NEPA that would consider “all the direct, indirect and

cumulative impacts to wildlife from the proposed changes to the hunting and

trapping regulations.”73

          On May 5, 2016, the Service published the final Kenai Rule. 74 The Kenai

Rule includes all of the relevant portions of the proposed rule: a prohibition on

hunting within the Skilak WRA with exceptions for moose hunts by special permit,

hunting small game by archery and falconry, and limited youth-only small game

firearms hunt;75 a prohibition on hunting animals by bait in the Kenai NWR other

than black bears by special permit;76 and a prohibition on discharging firearms

within ¼ mile of the Kenai and Russian rivers with exceptions for dispatching




72
     FWL008929–30.
73
     FWL010054.
74
     81 Fed. Reg. 27030; 50 C.F.R. § 36.39; FWL013562.
75
     81 Fed. Reg. 27045; 50 C.F.R. § 36.39(i)(6); FWL013577.
76
     81 Fed. Reg. 27045; 50 C.F.R. § 36.39(i)(5)(ii); FWL013577.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 16 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 16 of 75
lawfully trapped game, using shotguns to hunt waterfowl and small game, and

taking game in defense of life and property.77

          As it had done with the proposed rule, the Service determined that the Kenai

Rule constituted a categorical exclusion under NEPA, because it was considered

“[t]he issuance of special regulations for public use of Service-managed land,

which maintain essentially the permitted level of use and do not continue a level of

use that has resulted in adverse environmental effects” under the Department of

the Interior departmental manual.78 The Service additionally determined that the

Kenai Rule constituted a categorical exclusion because the rule is “technical and

procedural in nature, and the environmental effects are too broad, speculative, or

conjectural to lend themselves to meaningful analysis.”79                 The Service again

explained that the Kenai Rule “supports the Service’s management direction

identified through . . . the 2010 Kenai NWR revised CCP and the 2007 Kenai NWR

Skilak WRA revised final management plan.”80

          In its response to the Humane Society’s comment, the Service explained its

categorical exclusion determination: “This rulemaking will result in small



77
     81 Fed. Reg. 27045; 50 C.F.R. § 36.39(i)(5)(i); FWL013577.
78
  81 Fed. Reg. 27043 (citing 516 Dept. Man. 8.5(C)(3)
(www.doi.gov/sites/doi.gov/files/elips/documents/516-dm-8-chapter-final-7-29-20.pdf));
FWL013575.
79
     81 Fed. Reg. 27043 (citing 43 C.F.R. § 46.210); FWL013575.
80
     81 Fed. Reg. 27043; FWL013575.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 17 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 17 of 75
incremental changes in public use of the Refuge, both increasing and decreasing

use, but overall will maintain permitted levels of use and will not continue a level

of use that has resulted in adverse environmental impacts.”81

          In 2016, the Service and the Department of the Interior also issued a rule

amending national wildlife refuge regulations.82 The rule banned brown bear

baiting in all Alaska refuges.83 The rule also stated:

                 We define “natural diversity” in regulation based on the
                 legislative history from ANILCA. Natural diversity means
                 the existence of all fish, wildlife, and plant populations
                 within a particular wildlife refuge system unit in the
                 natural mix and in a healthy condition for the long-term
                 benefit of current and future generations. Managing for
                 natural diversity includes avoiding emphasis of
                 management activities favoring some species to the
                 detriment of others and assuring that habitat diversity is
                 maintained through natural means, avoiding artificial
                 developments and habitat manipulation programs
                 whenever possible.84

In 2017, Congress vacated this rule under its authority in the Congressional

Review Act.85 Congress did not vacate the Kenai Rule.

          The State of Alaska and Safari Club International each filed a complaint in

this Court challenging the Kenai Rule, seeking declaratory relief, injunctive relief,


81
     81 Fed. Reg. 27033; FWL013565.
82
     81 Fed. Reg. 52247.
83
     81 Fed. Reg. 52252.
84
     81 Fed. Reg. 52252.
85
     Pub. L. No. 115-20, 131 Stat. 86 (2017); 82 Fed. Reg. 52009.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 18 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 18 of 75
and vacatur of the rule.86 The cases were consolidated into this action on January

3, 2018.87 On January 6, 2020, the State and Safari Club International filed their

motion for summary judgment.88 Federal Defendants filed a cross-motion for

summary judgment on March 9, 2020.89 Alaska Wildlife Alliance and several other

environmental organizations moved to intervene as defendants on February 8,

2017.90 The motion was granted on May 3, 2017.91 The Intervenor-Defendants

filed a cross-motion for summary judgment on March 16, 2020.92


86
   Docket 1 at 45–46, ¶¶ A-I; Case No. 3:17-cv-00014, Docket 1 at 48–49, ¶¶ 1–11; Case No.
3:17-cv-00026, Docket 1 at 36, ¶¶ A–D. Plaintiffs also challenged a separate rule issued by the
Service that was invalidated by Presidential approval of a joint resolution during the course of
this litigation. Docket 55. Plaintiffs additionally challenge a rule propagated by the National
Park Service that is not at issue in the instant cross-motions for summary judgment.
87
   Docket 124. A separate case brought by Alaska Professional Hunters Association,
Sportsmen’s Alliance Foundation, Joey Klutsch, and Gilbert Huntington had been consolidated
into this action but was dismissed as moot on July 8, 2020. Docket 198.
88
     Docket 170.
89
   Docket 177. The named Federal Defendants are David Bernhardt, in his official capacity as
U.S. Secretary of the Interior; Mitch Ellis, in his official capacity as Chief of Refuges for the
Alaska Region of the U.S. Fish and Wildlife Service; Gregory Siekaniec, in his official capacity
as Alaska Regional Director of the U.S. Fish and Wildlife Service; Aurelia Skipworth, in her
official capacity as Director of U.S. Fish and Wildlife Service; Joel Hard, in his official capacity
as acting Alaska Regional Director of the National Park Service; Margaret Everson, in her
official capacity as acting Director of the National Park Service; U.S. Fish and Wildlife Service;
National Park Service; and U.S. Department of the Interior.
90
   Docket 6. Intervenor-Defendants are Alaska Wildlife Alliance; Alaskans For Wildlife; Friends
of Alaska Wildlife Refuges; Denali Citizens Council; Copper County Alliance; Kachemak Bay
Conservation Society; Defenders of Wildlife; National Parks Conservation Association; National
Wildlife Refuge Association; Northern Alaska Environmental Association; The Wilderness
Society; Wilderness Watch; The Sierra Club; Center for Biological Diversity; and The Humane
Society of the United States.
91
     Docket 54.
92
     Docket 184.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 19 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 19 of 75
                                            JURISDICTION

           The Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

 which “confer[s] jurisdiction on federal courts to review agency action, regardless

 of whether the Administrative Procedure Act of its own force may serve as a

 jurisdictional predicate.”93

                                         LEGAL STANDARD

           Plaintiffs bring their claims pursuant to the Administrative Procedure Act.94

 Under that statute, a reviewing court shall not set aside an agency's decision

 unless it is “arbitrary, capricious, an abuse of discretion, or otherwise not in

 accordance with law.”95 Agency action is arbitrary and capricious if it

           relie[s] on factors which Congress has not intended it to consider,
           entirely fail[s] to consider an important aspect of the problem,
           offer[s] an explanation for its decision that runs counter to the
           evidence before the agency, or is so implausible that it c[an]not be
           ascribed to a difference in view or the product of agency expertise.96
 A court’s review of whether an agency action is arbitrary and capricious should

 be “searching and careful,” but “narrow,” as a court may not substitute its




93
     Califano v. Sanders, 430 U.S. 99, 105 (1977).
94
     Docket 60 at 46, ¶ C.
95
     5 U.S.C. § 706(2)(A).
96
  Protect Our Cmtys. Found. v. LaCounte, 939 F.3d 1029, 1034 (9th Cir. 2019) (alterations in
original) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto Ins. Co., 463 U.S. 29, 43
(1983)).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 20 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 20 of 75
 judgment for that of the administrative agency.97 Courts will generally “uphold

 agency decisions so long as the agencies have ‘considered the relevant factors

 and articulated a rational connection between the factors found and the choices

 made.’”98 “Agency action is ‘not in accordance with the law’ when it is in conflict

 with the language of the statute relied upon by the agency.”99 “Whether agency

 action is ‘not in accordance with law’ is a question of statutory interpretation,

 rather than an assessment of reasonableness in the instant case.”100

                                          DISCUSSION

I. National Environmental Protection Act

          The National Environmental Protection Act (“NEPA”) established the

Council on Environmental Quality (“CEQ”) and created procedures that require

“that federal agencies take a ‘hard look’ at the environmental consequences of

their actions.”101 NEPA requires that agencies prepare an environmental impact

statement (“EIS”) for all “major Federal actions significantly affecting the quality of




97
  Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989) (quoting Citizens to Pres. Overton
Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971)).
98
  Protect Our Cmtys. Found., 939 F.3d at 1034 (quoting City of Sausalito v. O’Neill, 386 F.3d
1186, 1206 (9th Cir. 2004)).
99
     City of Cleveland v. Ohio, 508 F.3d 827, 838 (6th Cir. 2007).
100
  Singh v. Clinton, 618 F.3d 1085, 1088 (9th Cir. 2010) (citing Nw. Envtl. Advocates v. U.S.
Envtl. Prot. Agency, 537 F.3d 1006, 1014 (9th Cir. 2008)).
101
  California v. Norton, 311 F.3d 1162, 1175 (9th Cir. 2002) (quoting Metcalf v. Daley, 214 F.3d
1135, 1141 (9th Cir. 2000)); 42 U.S.C. §§ 4321–4370m-12.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 21 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 21 of 75
the human environment.”102 “‘Human environment,’ in turn, is defined in NEPA’s

implementing regulations as ‘the natural and physical environment and the

relationship of people with that environment.”103 When an action “is not likely to

have significant effects or the significance of the effects is unknown,” the CEQ’s

regulations provide that the “agency shall prepare an environmental assessment

for [the] proposed action.”104 An EA must “provide sufficient evidence and analysis

for determining whether to prepare an environmental impact statement or a finding

of no significant impact.”105

          “For efficiency,” the CEQ also instructs agencies to “identify . . . categories

of actions that normally do not have a significant effect on the human environment,

and therefore do not require preparation of an environmental assessment or

environmental impact statement.”106              Such actions are termed “categorical

exclusions.” “However, an agency adopting a categorical exclusion must ‘provide

for extraordinary circumstances in which a normally excluded action may have a




102
      42 U.S.C. § 4332(C). Accord Metcalf, 214 F.3d at 1142.
103
   Kootenai Tribe of Idaho v. Veneman, 313 F.3d 1094, 1114 (9th Cir. 2002), abrogated on
other grounds by Wilderness Soc’y v. U.S. Forest Serv., 630 F.3d 1173 (9th Cir. 2011) (quoting
40 C.F.R. § 1508.14).
104
      40 C.F.R. § 1501.5(a).
105
      40 C.F.R. § 1501.5(c)(1).
106
      40 C.F.R. § 1501.4(a).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 22 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 22 of 75
significant environmental effect,’” which triggers the requirement of preparation of

an EIS or an EA.107

            “When an agency decides to proceed with an action in the absence of an

EA or EIS, the agency must adequately explain its decision” and “cannot avoid its

statutory responsibility under NEPA merely by asserting than an activity it wishes

to pursue will have an insignificant effect on the environment.”108 Instead, it “must

supply a convincing statement of reasons why potential effects are insignificant.”109

In reviewing whether an agency’s action is arbitrary or capricious, a court must

look to “whether the decision was based on a consideration of the relevant factors

and whether there has been clear error of judgment.”110 Agency determinations

based on consideration of the proper factors are entitled to deference.111

            a. Applicability

            As a threshold matter, the Court must determine whether NEPA procedures

apply to the challenged aspects of the Kenai Rule. Federal Defendants maintain

that NEPA does not apply to the Skilak WRA closure or the brown bear baiting rule

because each of those provisions “simply maintain the environmental status quo


107
      Norton, 311 F.3d at 1168 (quoting 40 C.F.R. § 1508.4).

  Alaska Ctr. for the Env’t v. U.S. Forest Serv., 189 F.3d 851, 859 (9th Cir. 1999) (quoting
108

Jones v. Gordon, 792 F.2d 821, 828 (9th Cir. 1986)).
109
      Id. (quoting The Steamboaters v. FERC, 759 F.2d 1382, 1393 (9th Cir. 1985)).
110
      Id. (quoting Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989)).
111
      Id.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 23 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 23 of 75
on the Kenai refuge that has been in place for three decades.”112 Plaintiffs respond

by asserting that “NEPA procedures are required here . . . because the Kenai Rule

reduces the effectiveness of State wildlife management by preempting BOG-

authorized harvest opportunities and methods of take and restricting the use of

firearms.”113 Plaintiffs maintain this preemption of “State wildlife management will

have a demonstrable impact on the physical environment,” and thus, NEPA

procedures apply.114

          In Kootenai Tribe of Idaho v. Veneman, the Ninth Circuit considered whether

NEPA applied to the Forest Service’s adoption of a Roadless Rule on national

forest lands.115 The Court recognized its prior decisions in which it had held that

NEPA procedures did not apply when the agency action “maintain[ed] the

environmental status quo.”116 But the Court determined that “the reduction in

human intervention that would result from the Roadless Rule actually does alter




112
      Docket 178 at 48.
113
      Docket 189 at 37–38.
114
      Docket 189 at 38.
115
      313 F.3d at 1113–15.
116
   Id. at 1114 (citing Burbank Anti–Noise Grp. v. Goldschmidt, 623 F.2d 115, 116–17 (9th
Cir.1981)) (NEPA does not apply when agency financed purchase of an airport that was already
built). Accord Nat'l Wildlife Fed'n v. Espy, 45 F.3d 1337, 1343–44 (9th Cir. 1995) (NEPA does
not apply when agency transferred title to wetlands already used for grazing); Bicycle Trails
Council of Marin v. Babbitt, 82 F.3d 1445, 1448–49 (9th Cir. 1996) (closure of bicycle trails did
not trigger need for an EIS).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 24 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 24 of 75
the environmental status quo” such that NEPA compliance was required. 117 “By

altering how the Forest Service manages inventoried roadless areas, the Roadless

Rule will have a demonstrable impact on the physical environment.”118

            California ex rel. Lockyer v. U.S. Department of Agriculture involved the

same Roadless Rule.119 The agency replaced the Roadless Rule with the State

Petitions Rule, which allowed states a more active forest management role. The

agency maintained the State Petitions Rule was a procedural rule and fell within

the categorical exclusion for “Rules . . . to establish . . . administrative procedures,”

such that no EIS was necessary.120                 The State of California and several

environmental organizations maintained that an EIS was required. The District

Court for the Northern District of California agreed, reasoning that the State

Petitions Rule “substantively repealed the Roadless Rule . . . eliminated the

uniform nationwide protections for roadless areas, . . . and reinstated the less

protective, varied forest plans . . . .”121 Because “eliminating a major program




117   Kootenai Tribe of Idaho v. Veneman, 313 F.3d at 1115.
118
      Id.
119
      459 F. Supp. 2d 874 (N.D. Cal. 2006).
120
      Id. at 894 (emphasis in original).
121
      Id. at 898.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 25 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 25 of 75
triggers the obligation to perform environmental analysis,” the categorical

exclusion did not apply.122

            In California v. Bureau of Land Management, the District Court for the

Northern District of California considered whether NEPA applied to a decision by

the Bureau of Land Management (“BLM”) to repeal a rule regulating hydraulic

fracking.123 BLM had issued the final rule, but the rule had never gone into effect

due to a preliminary injunction.124 The plaintiffs maintained that because BLM had

“previously reported environmental benefits” the rule would cause, “any action to

rescind these benefits required a ‘hard look’ and an EIS, because it could

significantly affect the environment.”125 BLM maintained “that it was not required

to conduct a NEPA analysis because the Repeal rescinded a rule that had never

gone into effect.”126 The district court agreed with BLM, reasoning that “[b]ecause

enactment of the 2015 Rule was enjoined before it ever went into effect, its

‘benefits’ and ‘protections’ remained hypothetical and unrealized at the time the

Repeal was promulgated,” and therefore, “the environmental status quo never




122
      Id. (citing Andrus v. Sierra Club, 442 U.S. 347, 363 n.22 (1979)).
123
  Case No. 18-cv-00521-HSG, ___ F. Supp. 3d ___, 2020 WL 1492708 (N.D. Cal. Mar. 27,
2020).
124
      Id. at *1–2.
125
      Id. at *14.
126
      Id.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 26 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 26 of 75
changed.”127         The district court distinguished Lockyer on the ground that the

Roadless Rule in Lockyer had been legally in effect for seven months before it was

enjoined, whereas the fracking rule had never gone into effect.128

            Similarly, in National Wildlife Federation v. Espy the agency took title to a

ranch subject to a mortgage from a party who used it for grazing.129 The agency

later quitclaimed title to the bank who owned the mortgage. The bank in turn sold

the ranch to a third party who also used the land for grazing. Even though there

was a change in ownership, the Ninth Circuit held the environmental status quo

was unchanged because the activities on the land were the same.130

            In the instant case, the Skilak WRA hunting restrictions and the brown bear

baiting prohibition maintained the exact same effects on the human environment

that had been in place for years. Unlike the agency actions in Kootenai Tribe and

Lockyer, the Skilak WRA hunting restrictions and the bear baiting rule did not result

in a “reduction in human intervention that would . . . alter the environmental status

quo” nor the “eliminat[ion of] a major program . . . .” Rather, with respect to those

two components of the Kenai Rule, this case is akin to both California v. BLM and




127
      Id. at *15.
128
      Id.
129
      Nat’l Wildlife Fed. v. Espy, 45 F.3d 1337 (9th Cir. 1995).
130
      Id. at 1343–44.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 27 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 27 of 75
National Wildlife Federation v. Espy in that these aspects of the Kenai Rule had

no effect on the human environment.

          Plaintiffs’ contention that preemption of State regulations “reduces the

effectiveness of State wildlife management” and therefore, has “a demonstrable

impact on the physical environment” is not supported by the case law.131 As the

cases discussed above demonstrate, in order for an action to affect the human

environment, it must affect the environment on the ground. Plaintiffs have not

pointed to any case that requires an EA or an EIS based solely on a change in

who is enforcing the rules when the environmental status quo remains unchanged.

For the foregoing reasons, NEPA does not apply to either the Skilak WRA

restrictions or the brown bear baiting prohibition portions of the Kenai Rule.

          However, the foregoing analysis does not apply to the portion of the Kenai

Rule that restricts firearm discharges along the Kenai and Russian rivers, which

was not previously in effect under either Federal or State law and is discussed

below.

          b. Categorical Exclusions

          Plaintiffs challenge the Service’s reliance on categorical exclusions. Federal

Defendants emphasize that during the comment period, Plaintiffs did not challenge




131
      Docket 189 at 37–38.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 28 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 28 of 75
the Service’s determination that the Kenai Rule fell within a categorical

exclusion.132

            “Persons challenging an agency’s compliance with NEPA ‘must structure

their participation so that it . . . alerts the agency to the [persons’] position and

contentions,’ in order to allow the agency to give the issue meaningful

consideration.”133 However, the Ninth Circuit “has declined to adopt ‘a broad rule

which would require participation in agency proceedings as a condition precedent

to seeking judicial review of an agency decision.’”134 Instead, it “has drawn a

distinction between situations in which NEPA plaintiffs submitted comments that

did not alert the agency to their concerns or failed to participate when the agency

looked into their concerns and situations in which plaintiffs allege procedural

violations of NEPA.”135 However, “the agency bears the primary responsibility to

ensure that it complies with NEPA, and an EA’s or an EIS’ flaws might be so

obvious that there is no need for a commentator to point them out specifically in




132
      Docket 178 at 49–50.
133
   Dept. of Trans. v. Pub. Citizen, 541 U.S. 752, 764 (2004) (quoting Vt. Yankee Nuclear Power
Corp. v. Nat’l Res. Def. Council, Inc., 435 U.S. 519, 553 (1978)) (holding that parties forfeited
objection that EA failed to consider proposed alternatives by not identifying alternatives during
EA’s public comment period).
134
   ‘Ilio’ulaokalani Coal. v. Rumsfeld, 464 F.3d 1083, 1092 (9th Cir. 2006) (quoting Kunaknana v.
Clark, 742 F.2d 1145, 1148 (9th Cir. 1984)).
135
      Id.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 29 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 29 of 75
order to preserve its ability to challenge a proposed action.”136 A flaw is “so

obvious” that it does not result in waiver “where the agency had independent

knowledge of the issues that concerned Plaintiffs.”137

          Federal Defendants contend that Plaintiffs waived their NEPA challenges by

not raising them in their comments on the proposed Kenai Rule. 138 They assert

that neither Plaintiffs “nor any other commenter said anything about categorical

exclusions or extraordinary circumstances in their comments on the proposed

Kenai Rule.”139 Because “Plaintiffs’ NEPA arguments are new objections that were

not presented in comments to the agency,” Federal Defendants maintain that they

“may not form a basis for reversal of an agency decision.”140

          Plaintiffs respond by asserting that their challenge to the Service’s “improper

reliance on categorical exclusions to avoid conducting any environmental analysis”

is a “procedural claim,” and thus, they “had no obligation to preserve their NEPA-

based procedural claim in the rulemaking process via comments.”141



136
      Dept. of Trans. v. Pub. Citizen, 541 U.S. at 765.
137
   ‘Ilio’ulaokalani, 464 F.3d at 1092 (citing Friends of Clearwater v. Dombeck, 222 F.3d 552,
558–59 (9th Cir. 2000)) (holding plaintiffs did not waive objection by failing to raise it to agency
where “the record [was] replete with evidence that the Army recognized the specific shortfall of
the PEIS raised by Plaintiffs”)).
138
      Docket 178 at 49–50.
139
      Docket 178 at 50.
140
      Docket 178 at 51 (quoting Havasupai Tribe v. Robertson, 943 F.2d 32, 34 (9th Cir. 1991)).
141
      Docket 189 at 38 (emphasis in original) (citing ‘Ilio’ulaokalani, 464 F.3d at 1091–92).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 30 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 30 of 75
          Determining whether a NEPA claim has been waived based on a failure to

raise the issue before the agency is not a particularly clear inquiry. Much of the

case law in this area involves allegations that an agency failed to consider a

specific alternative action or failed to examine certain scientific considerations in

an EA or an EIS; these objections are usually deemed waivable on appeal unless

first raised to the agency.142         On the other hand, the Ninth Circuit has cited

Northwest Environmental Defense Center v. Bonneville Power Administration143

as an example of a non-waivable claim, although it involved a different statute.144

The plaintiffs in Bonneville Power alleged a “procedural violation of a statute that

governs the public comment process.”145 The Ninth Circuit determined that in

contrast to “a specific factual contention regarding the substantive content of an

EIS,” the agency had “a duty to comply with public participation processes provided




142
    See, e.g., Vt. Yankee Nuclear Power Corp., 465 U.S. 519, 553 (`978) (objections to EIS were
not preserved where plaintiffs objected to the draft EIS and “the agency continually invited
further clarification” but plaintiffs “declined to participate” in subsequent fact-finding related to
their objections); Public Citizen, 541 U.S. at 764–65 (plaintiffs “forfeited any objection to the EA
on the ground that it failed adequately to discuss potential alternatives” where they did not
identify any such alternatives in their comments); Havasupai Tribe v. Robertson, 943 F.2d 32,
34 (9th Cir. 1991) (holding that where plaintiff did not raise claim that EIS impermissibly failed to
consider effects on groundwater before agency, “such belatedly raised issues may not form a
basis for reversal of an agency decision”).
143
      117 F.3d 1520 (9th Cir. 1997).
144
   ‘Ilio’ulaokalani, 464 F.3d at 1092 (“Although the Bonneville Power case dealt with the
Northwest Power Act, that act is analogous to NEPA in that it ‘governs the public comment
process.’”).
145
      Bonneville Power, 117 F.3d at 1535.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 31 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 31 of 75
for in the Northwest Power Act regardless of whether participants complain of

violations.”146

            Plaintiffs cite to United States v. Coalition for Buzzards Bay; there, the First

Circuit held that a challenge to an agency’s application of a categorical exclusion

to its decision to eliminate tugboat escorts following an oil spill was “functional” and

hence not waived even though the issue had not been raised to the agency.147

The First Circuit distinguished its case from Public Citizen where “the dispute was

one about the substance of what evidence the agency should have considered” in

its environmental analysis.148             In Buzzards Bay, the agency’s reliance on a

categorical exclusion “permitted it to avoid any environmental analysis.”149

Defendants argue Buzzards Bay is distinguishable because Plaintiffs’ “NEPA claim

is not ‘so obvious’ that they were relieved of their obligation to present it to the

agency,” whereas the NEPA claim in Buzzards Bay implicated a fear of

environmental harm that was “not implausible.”150 However, Buzzards Bay was

not decided on the “so obvious” exception, but instead seems to suggest that the




146
      Id. (citing Citizens for Clean Air v. EPA, 959 F.2d 839, 846–47 (9th Cir. 1992)).
147
      644 F.3d 26, 35 (1st Cir. 2011).
148
      Id.
149
      Id. (emphasis in original).
150
      Docket 201 at 32–33 (quoting Buzzards Bay, 644 F.3d at 36).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 32 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 32 of 75
First Circuit considers all objections to the use of categorical exclusions “functional”

and thus non-waivable.

          On the other hand, in Alliance for The Wild Rockies v. Tidwell, the District

Court for the District of Montana held that the plaintiffs’ objection to the agency’s

reliance on a categorical exclusion was waived when the plaintiffs failed to

challenge the agency’s “no extraordinary circumstances” determination at the

agency level.151         The plaintiffs asserted that the agency’s no extraordinary

circumstances finding was marred by an inadequate soil analysis of the watershed

at issue; they had not raised their concern during the NEPA comment period.152

The district court determined that the plaintiffs “‘had some obligation to raise these

issues during the comment process,’” and “allowing the plaintiff[s] to raise the issue

on appeal places the agency at an unfair disadvantage.”153

          The Court need not resolve the waiver issue here because even if Plaintiffs’

objection to the categorical exclusion should have been raised at the agency level,

“the agency bears the primary responsibility to ensure that it complies with NEPA,”

and the Service’s failure to “adequately explain its decision” is “so obvious that

there is no need for a commentator to point [it] out specifically in order to preserve




151
      623 F. Supp. 2d 1198, 1206 (D. Mont. 2009) (quoting Havasupai, 943 F.2d at 34).
152
      Id. at 1205.
153
      Id. at 1206 (quoting Havasupai, 943 F.2d at 34).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 33 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 33 of 75
its ability to challenge” it.154 The Ninth Circuit has been clear that an “agency

cannot avoid its statutory responsibilities under NEPA merely by asserting that an

activity it wishes to pursue will have an insignificant effect on the environment”

such that the Service should have independent knowledge of this requirement.155

Rather than explain how the restriction on firearm discharges along the rivers is

“technical and procedural in nature,” why the “environmental effects are too broad,

speculative, or conjectural to lend themselves to meaningful analysis,” or how it

“maintain[s] essentially the permitted level of use,”156 the Service merely “restated

the exclusion[s]” and “did not give sufficient reasons for its decision.”157 Reciting

the text of a categorical exclusion without elaboration or explanation does not

constitute the required “convincing statement of reasons” and does not allow the

Court to determine “whether the decision was based on a consideration of the

relevant factors and whether there has been a clear error of judgment.”158

          c. Extraordinary Circumstances




154
   ‘Ilio’ulaukalani, 464 F.3d at 1092. See also Barnes v. U.S. Dep’t of Transp., 655 F.3d 1124,
1134–35 (9th Cir. 2011) (holding that agencies’ failure to discuss environmental impact of
proposed action “is a flaw ‘so obvious’ that there was no need for petitioners to point it out
specifically in order to preserve their ability to challenge the EA on this ground”).
155
      Alaska Ctr. for the Env’t., 189 F.3d at 859.
156
      81 Fed. Reg. 27043, FWL013575.
157
      Alaska Ctr. for the Env’t, 189 F.3d at 859.
158
      Id. (internal quotations omitted).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 34 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 34 of 75
          The Service also “did not discuss whether an exception to the categorical

exclusion[s]” based on extraordinary circumstances applied to the firearm

discharge restriction.159 Plaintiffs point to the agency’s regulation that identifies as

an extraordinary circumstance “individual actions . . . that [h]ave highly

controversial environmental effects or involve unresolved conflicts concerning

alternative uses of available resources” and maintain that the Kenai Rule may meet

this criteria.160 The Service itself recognized the possibility of public controversy

in its outreach plan for the proposed rule, stating there that the Kenai Rule was

“expected to be moderately controversial as the State of Alaska and some affected

user groups will likely oppose some aspects of the rule.” 161 Federal Defendants

point to this statement as evidence that the Service considered the possibility of

public controversy and so any failure to document its analysis in the Kenai Rule is

harmless.162        But the Kenai Rule itself does not contain the words “public


159
   Jones v. Gordon, 792 F.2d 821, 828 (9th Cir. 1986) (holding that agency unreasonably
determined not to prepare EIS where it “failed to explain adequately its decision not to prepare
an environmental impact statement” and failed to discuss whether an exception applied).
160
      Docket 190 at 45 (quoting 43 C.F.R. § 46.215(c)).
161
   FWL004690. Federal Defendants also point to an e-mail which notes the “quiet roll-out” of
the proposed rule. See FWL008749 (copy of e-mail). It is not at all clear that the e-mail is
referring to public controversy regarding the substance of the rule as opposed to a lack of
surprise at the proposal because it explains that the quietness is assumed to be due to “the
thorough outreach Refuges did to inform all interested parties.” In any event, that the Service
received numerous comments from various parties contradicts the implication that the proposal
did not draw much controversy.
162
   Docket 178 at 53 (citing Motor Vehicles Mfrs. Ass’n v. State Farm Mut., 463 U.S. 29, 43
(1983) (“We will, however, uphold a decision of less than ideal clarity if the agency’s path may
reasonable be discerned.”) (internal quotation omitted)).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 35 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 35 of 75
controversy” or “extraordinary circumstances.” Such an omission violates the

Service’s statutory duty to adequately explain its decision and is not harmless

because it is not apparent from the single statement in the outreach plan that the

Service conducted a thorough analysis of the issue.

          Federal Defendants also assert that any error in the Service’s NEPA

procedures is harmless because the record shows on its face that no public

controversy exists.         They contend that at most the comments show general

opposition to the firearm discharge restrictions, but that “[c]ontroversy does not

refer to the existence of opposition to a use” and instead is evidenced by a

“substantial dispute . . . as to [its] size, nature, or effect.”163 However, comments

received by the Service raised questions about how the rule would affect hunting

opportunities and pointed out that the “river corridor firearm restriction[]” was “not

previously evaluated in the CCP.”164 These comments are sufficient to raise the

possibility of public controversy. “When an agency decides to proceed with an

action in the absence of an EA or EIS, the agency must adequately explain its

decision.”165        Here, the Kenai Rule is silent on whether extraordinary

circumstances apply.



163
      Docket 178 at 54 (quoting Bonneville Power, 117 F.3d at 1536).
164
      FWL008986.
165
   Alaska Ctr. for the Envt., 189 F.3d at 859 (quoting Jones v. Gordon, 792 F.2d 821, 828 (9th
Cir. 1986)).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 36 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 36 of 75
          For the foregoing reasons, remand to the agency is warranted with respect

to the Kenai and Russian rivers firearms restriction so that the agency may

“provide a reasoned explanation for its reliance on the categorical exclusion[s],

including an explanation of why the exceptions do not apply” or provide a reasoned

explanation of whatever course it elects to pursue.166

II. Alaska National Interest Lands Conservation Act

          The parties dispute the correct interpretation and interplay between several

sections of ANILCA.               Section 304(a) requires that “[e]ach refuge shall be

administered by the Secretary of the Interior, subject to valid existing rights, in

accordance with the laws governing the administration of units of the National

Wildlife Refuge System, and this Act.” Section 304(g)(1) instructs the Secretary to

prepare CCPs for each national wildlife refuge. These plans “shall . . . designate

areas within the refuge according to their respective resources” and “specify the

uses within each such area which may be compatible with the major purposes of

the refuge.”167 Section 1314(a) states that “[n]othing in this Act is intended to

enlarge or diminish the responsibility and authority of the State of Alaska for

management of fish and wildlife on the public lands except as may be provided in


166
   California v. Norton, 311 F.3d 1162, 1178 (9th Cir. 2002); see also Jones, 792 F.2d at 829
(“We emphasize, however, that we disagree with the district court’s conclusion that the Service
must prepare [an EIS] . . . Rather, the Service must consider the requirements of NEPA and
regulations thereunder, and must provide a reasoned explanation of whatever course it elects to
pursue.”).
167
      Pub. L. No. 96-487 § 304(g)(3)(A)(i), (iii).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 37 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 37 of 75
title VIII of this Act.”168 Section 1314(b) states that “[e]xcept as specifically provided

otherwise by this Act, nothing in this Act is intended to enlarge or diminish the

authority of the Secretary over the management of the public lands.” 169 Section

1314(c) prescribes that “[t]he taking of fish and wildlife in all conservation system

units . . . shall be carried out in accordance with the provisions of this Act and other

applicable State and Federal law.”170

          Plaintiffs assert that under § 1314(a), “the State has authority for

management of fish and wildlife, including methods and means of hunting.”171

Thus, Plaintiffs maintain that “[t]he Kenai Rule violates ANILCA because the

[Service] tried to take over the State’s role in managing wildlife on public lands in

Alaska.”172 They urge that neither § 304(a) or § 304(g) override “the division of

authority in § 1314.”173            Plaintiffs additionally contend that the Service



168
      16 U.S.C. § 3202(a).
169
      16 U.S.C. § 3202(b).
170
      16 U.S.C. § 3202(c).
171
   Docket 189 at 49. In their opening brief, Plaintiffs also assert that the saving clause at § 815,
16 U.S.C. § 3202(a), prohibits the Service from regulating hunting for any reason other than
conservation. Docket 171 at 47–49. Section 815 provides that “[n]othing in this title shall be
construed as . . . authorizing a restriction on the taking of fish and wildlife for nonsubsistence
uses on the public lands . . . unless necessary for the conservation of healthy populations of fish
and wildlife.” However, “this title” refers to Title VIII which governs subsistence uses, whereas
CCPs are governed by Title III, and thus, § 815 does not apply here. At oral argument, Plaintiffs
agreed § 815 “is not applicable here.” Docket 218.
172
      Docket 171 at 47.
173
      Docket 189 at 50.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 38 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 38 of 75
“misconstrued the Kenai NWR’s purposes to justify the prohibition of hunting on

the Skilak WRA and along the Kenai and Russian rivers,” which created “a false

conflict between environmental education, hunting, and other wildlife-dependent

uses where no actual conflict exists.” 174

          Federal Defendants respond that the Kenai Rule is in accordance with

ANILCA. Citing § 304(g), they assert that “Title III of ANILCA authorizes the

Secretary to accommodate incompatible refuge purposes by specifying different

areas of a refuge for different purposes.”175 Rather than giving the State plenary

authority over wildlife management on federal lands, “ANILCA maintains the

balance of authority whereby the Service only permits State management of

wildlife to the extent it does not conflict with federal management priorities.”176

Intervenor-Defendants add that rather than “granting the State plenary authority

over wildlife on federal lands,” § 1314 merely “reflect[s] Congress’s intent for

‘ordinary principles of conflict preemption to apply.’”177

          The Supremacy Clause establishes that “the Law of the United States . . .

shall be the supreme Law of the Land . . . .”178 The parties do not dispute that


174
      Docket 189 at 53.
175
      Docket 178 at 33.
176
      Docket 202 at 8.

  Docket 185 at 19–20 (quoting Nat’l Audubon Soc’y, Inc. v. Davis, 307 F.3d 835, 854 (9th Cir.
177

2002)).
178
      U.S. Const. art. VI, cl. 2.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 39 of 75
           Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 39 of 75
Congress may, if it chooses, preempt State law regarding the regulation of fish and

wildlife within the Kenai NWR.179 Instead, the question is to what extent Congress

in enacting ANILCA intended to preempt the State’s wildlife management

jurisdiction over federal lands.

            “Congress may expressly preempt state law by enacting a clear statement

to that effect.”180 However, “Congress may also preempt state law implicitly.”181

The task of determining whether Congress intended to preempt state law in the

absence of an expressly stated intent to do so is “guided by two cornerstones of .

. . pre-emption jurisprudence.”182 “First, ‘the purpose of Congress is the ultimate

touchstone in every pre-emption case.’”183 “Second, “[i]n all pre-emption cases,

and particularly in those in which Congress has ‘legislated . . . in a field which the

States have traditionally occupied,’ . . . we ‘start with the assumption that the




179
   The Property Clause of the Constitution empowers Congress “to dispose of and make all
needful Rules and Regulations respecting the Territory or other Property belonging to the United
States.” U.S. Const. art. IV, § 3, cl. 2. “[T]he ‘complete power’ that Congress has over public
lands necessarily includes the power to regulate and protect the wildlife living there.” Kleppe v.
New Mexico, 426 U.S. 529, 540–41 (1976).

  In re Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab. Litigation, 959 F.3d
180

1201, 1211 (9th Cir. 2020) (citing Kansas v. Garcia, 140 S. Ct. 791, 801 (2020)).
181
      Id.
182
      Wyeth v. Levine, 555 U.S. 555, 565 (2009).
183
      Id. (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 40 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 40 of 75
historic police powers of the States were not to be superseded by the Federal Act

unless that was the clear and manifest purpose of Congress.’”184

          The Supreme Court has identified two circumstances in which “Congress’s

implicit intent to preempt state law clears that high threshold.”185                    The first

circumstance occurs “when federal law occupies a field of regulation so

comprehensively that it has left no room for supplementary state legislation . . .

.”186 The second circumstance occurs “when a state law actually conflicts with

federal law, either because compliance with both state and federal law is

impossible, or because the state law stands as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress . . . .”187 While “a

saving clause raises the inference that Congress did not intend to preempt state

law,” a court “may not interpret a saving clause as preserving a state law that would

so conflict and interfere with a federal enactment that it would defeat the federal

law’s purpose or essentially nullify it . . . .”188




184
      Id. (quoting Lohr, 518 U.S. at 485) (alternations in original).
185
      In re Volkswagen, 959 F.3d at 1212.

  Id. (quoting Murphy v. Nat’l; Collegiate Athletic Ass’n, 138 S. Ct. 1461, 1480 (2018)) (internal
186

quotations omitted).
187
      Id. (internal quotations and citations omitted).
188
      Id. at 1213–14.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 41 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 41 of 75
          In National Audubon Society v. Davis,189 the Ninth Circuit considered a

saving clause in the National Wildlife Refuge System Improvement Act similar to §

1314 of ANILCA, which reads:

                 Nothing in this Act shall be construed as affecting the
                 authority, jurisdiction, or responsibility of the several
                 States to manage, control, or regulate fish and resident
                 wildlife under State law or regulations in any area within
                 the System. Regulations permitting hunting or fishing of
                 fish and resident wildlife within the System shall be, to the
                 extent practicable, consistent with State fish and wildlife
                 laws, regulations, and management plans.190

The plaintiffs challenged a leg-trap ban adopted by California voters. The district

court held that the leg-trap ban was preempted by the Improvement Act insofar as

the trapping occurred on national wildlife refuges (“NWR”). On appeal, the State

of California urged reversal, citing the first sentence of the saving clause. But the

Ninth Circuit affirmed, holding that the first sentence of the saving clause “was not

meant to eviscerate the primacy of federal authority over NWR management.”191

Accordingly, the Court held that the Improvement Act preempts California’s

“regulation of federal trapping on NWRs in California because the ban on leghold

traps conflicts with [the Service’s] statutory management authority on those federal




  307 F.3d 835 (9th Cir. 2002), opinion amended on denial of reh’g, 312 F.3d 416 (9th Cir.
189

2002).
190
      16 U.S.C. § 668dd(m).
191
      Audubon Soc’y, 307 F.3d at 854.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 42 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 42 of 75
reserves.”192 The Ninth Circuit noted its agreement with the Tenth Circuit’s opinion

in Wyoming v. United States, which offers a more extended analysis of the

Improvement Act provision.193

          In Wyoming, the State of Wyoming challenged the Service’s refusal to allow

the State to vaccinate elk on the National Elk Range (“NER”).194 Citing to the first

sentence of the Improvement Act’s saving clause, the State argued that the

Improvement Act “reserves to the State the unencumbered right to manage

wildlife” on the NER.”195 The Tenth Circuit began with the “assumption . . . that the

[Improvement Act] was not meant to supercede the State of Wyoming’s historical

police powers to manage wildlife on federal lands within its borders ‘unless that

was the clear and manifest purpose of Congress.’”196 Nonetheless, while “[t]he

first sentence of the [Improvement Act’s] saving clause, viewed in isolation, seems

to support our assumption that . . . the State retains the absolute right to manage

wildlife on the [National Elk Range],” the court determined that “[s]uch an

interpretation of the saving clause . . . simply is not feasible in light of established

rules of construction requiring us to consider the [Improvement Act] in its entirety,



192
  Id.
193
      279 F.3d 1214, 1230–35 (10th Cir. 2002).
194
      Id. at 1221–22.
195
      Id. at 1227–28.
196
      Id. at 1231 (quoting Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 43 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 43 of 75
mindful of congressional purposes and objectives.”197 Although the Improvement

Act calls for “state involvement and participation of the management of the

[National Wildlife Refuge System],” the Improvement Act requires the Service “to

act in conformity with State objectives only ‘to the extent practicable.’” 198 The

Tenth Circuit also observed that the legislative history behind the saving clause

“lends little support to [Wyoming’s] claim that the saving clause unconditionally

reserves to it the ‘sovereign’ right to manage elk” on the NER.” The court cited to

a statement in the legislative history that noted the Improvement Act was “designed

to maintain the status quo relative to the dispute between the States and the [DOI]

over the issue of which entity has the authority to control, manage, and regulate

fish and resident wildlife on areas within the System.”199                     The Tenth Circuit

explained that “the proposition that the [Service] lacks the power to make a

decision regarding the health of wildlife on the NER when a State, for whatever

reason, disagrees with that decision proves too much” because “[s]uch a

construction of the saving clause would be inconsistent with the [Improvement

Act’s] ‘mission . . . to administer a national network of lands.’”200 Instead, the Tenth

Circuit determined that the saving clause reflected only that “Congress did not

197
      Id. at 1231.
198
      Id. at 1232 (quoting 16 U.S.C. § 668dd(e)(1)(A)(iii) and citing § 668dd(e)(3)).
199
   Id. at 1232–33 (quoting S. Rep. No. 1463, at 6–7, reprinted in 1966 U.S.C.C.A.N. at 3347–
48).
200
      Id. at 1233–34 (quoting 16 U.S.C. § 668dd(a)(2)).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 44 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 44 of 75
intend to displace entirely state regulation and management of wildlife on federal

public lands,” and instead “intended ordinary principles of conflict preemption to

apply . . . .”201

          Similar logic applies to § 1314 of ANILCA. Like the Improvement Act,

ANILCA does not unconditionally direct the Secretary to conform federal

regulations to state law, but instead provides that “[e]ach refuge shall be

administered . . . in accordance with the laws governing the administration of units

of the National Wildlife Refuge System, and this Act.”202 ANILCA instructs the

Secretary to prepare CCPs that “specify the uses within each such area which may

be compatible with the major purposes of the refuge,” without mention of

conformity to state law.203 While ANILCA aims to strike a “balance between the

reservation of national conservation system units and those public lands necessary

and appropriate for more intensive use and disposition,” Plaintiffs do not point to

any provision in ANILCA that explicitly states that federal regulations governing

NWRs must conform to state law.204 Instead, they point to § 1314(a), which by

itself seems to support the proposition that the State retains ultimate control over

wildlife on federal lands; however, this construction of § 1314 would be contrary to


201
      Id. at 1234.
202
      Pub. L. No. 96-487 § 304(a).
203
      Pub. L. No. 96-487 § 304(g)(3)(A)(iii).
204
      Accord Pub. L. No. 96-487 § 101(d); 16 U.S.C. § 3101(d).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 45 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 45 of 75
ANILCA’s purpose to “provide for the maintenance of sound populations of, and

habitat for, wildlife species of inestimable value to the citizens of Alaska and the

Nation . . . .”205 Section 1314 itself is at odds with Plaintiffs’ reading because it

provides that “[t]he taking of fish and wildlife in all conservation system units . . .

shall be carried out in accordance with the provisions of this Act and other

applicable State and Federal law.”206 Thus, § 1314 specifically contemplates that

federal law will apply to NWRs, and where there is a clear conflict between federal

and state law, the federal law controls.

          Additionally, the legislative record does not support the State’s sweeping

interpretation of § 1314(a). Instead, the record explains that § 1314 “is a perfecting

amendment designed to maintain the status quo in historic Federal-State relations

concerning fish and wildlife management, except as specifically modified by this

Act in the Subsistence Title.”207 This statement closely resembles the statement

the Wyoming court cited as evidence that Congress did not intend the

Improvement Act to confer plenary authority over wildlife on federal lands to the

States.208


205
      Pub. L. No. 96-487 § 101(b); 16 U.S.C. § 3101(b) (emphasis added).
206
      Pub. L. No. 96-487 § 1314(c); 16 U.S.C. § 3202(c) (emphasis added).
207
      126 Cong. Rec. 31109 (statement of Sen. Ted Stevens).
208
   See Wyoming, 279 F.3d at 1232–33 (quoting S. Rep. No. 1463, at 6-7, reprinted in 1966
U.S.C.C.A.N. at 3347–48) (“Your committee has added a provision to this subsection which
makes it clear that this bill does not diminish or increase the authority, jurisdiction, or
responsibility of the States relative to fish and resident wildlife in any area within the system.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 46 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 46 of 75
         This interpretation of ANILCA is further supported by the 1982 MMU

between the State and the Service, which “reflects the general policy guidelines

within which the two agencies agree to operate.”.209 In the MMU, the Service

agreed “[t]o adopt refuge management plans whose provisions . . . are in

substantial agreement with the [State’s] fish and wildlife plans, unless such plans

are determined formally to be incompatible with the purposes for which the

respective refuges were established.”210            The Service and the State mutually

agreed that “the taking of fish and wildlife . . . on Service lands in Alaska is

authorized in accordance with applicable State and Federal law unless State

regulations are found to be incompatible with documented Refuge goals,

objectives, or management plans.”211             Thus, both the State and the Service

recognized and agreed in the MMU that the Service retained ultimate authority to

manage NWRs in accordance with the purposes set forth in ANILCA.

         Accordingly, the Court declines to “give broad effect to [a] saving clause[]

where doing so would upset the careful regulatory scheme established by federal



The amendment was agreed to by the President of the International Association of Game, Fish,
and Conservation Commissioners representing all the State fish and game departments and by
the Department of the Interior. It is designed to maintain the status quo relative to the dispute
between the States and the Department over the issue of which entity has the authority to
control, manage, and regulate fish and resident wildlife on areas within the System.”).
209
      FWL001551.
210
      FWL001553 (emphasis added).
211
      FWL001553–54.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 47 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 47 of 75
law.”212 Rather, the Court finds that § 1314(a) “was not meant to eviscerate the

primacy of federal authority over [national wildlife refuge] management” 213 and

instead reflects Congress’s intent that “ordinary principles of conflict preemption

apply” to disputes involving ANILCA.214

          Plaintiffs’ assertion that the Service has misconstrued the purposes of the

Kenai NWR to prioritize other uses over hunting is also unavailing. Notably, §

303(4)(B) provides that “opportunities for scientific research, interpretation,

environmental education, and land management training” within the Kenai NWR

are to be provided “in a manner consistent” with “conserve[ing] fish and wildlife

populations and habitats in their natural diversity” and “fulfill[ing] the international

treaty obligations of the United States with respect to fish and wildlife.”215 In

contrast, “opportunities for fish and wildlife-oriented recreation” such as hunting

are to be provided “in a manner compatible with these purposes,” referring to all

the other listed purposes of the Kenai NWR.216 Beginning with the first CCP, the

Service determined that hunting should be restricted in the Skilak WRA “so wildlife


212
   Geier v. Am. Honda Motor Co., 529 U.S. 861, 870 (2000) (internal quotation omitted)
(holding that saving clause for tort liability in federal motor vehicle safety statute that also
contains express preemption clause “does not foreclose . . . the possibility that a federal safety
standard will preempt a state common-law tort action with which it conflicts”).
213
      Nat’l Audubon Society, 307 F.3d at 854.
214
      Wyoming, 279 F.3d at 1234.
215
      Pub. L. No. 96-487 § 303(4)(B)(i)–(iv).
216
      Pub. L. No. 96-487 § 303(4)(B)(v).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 48 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 48 of 75
would become more abundant, less wary, and easily viewed.”217 Even if “Congress

did not require [environmental education and scientific research to] be carried out

to the exclusion of hunting” as urged by Plaintiffs,218 § 304(g) specifically instructs

the Secretary to “specify the uses within each such area which may be compatible

with the major purposes of the refuge.”219 The prohibition on brown bear baiting

and the restrictions on hunting in the Skilak WRA and along the Kenai and Russian

rivers are valid exercises of the Service’s authority under ANILCA to specify

different uses for different areas within the Kenai NWR.

          For the foregoing reasons, the Court finds that the challenged aspects of the

Kenai Rule do not violate ANILCA.

          III. National Wildlife Refuge System Improvement Act

          Plaintiffs assert that the Kenai Rule violates the Improvement Act because

it impermissibly “elevates one compatible priority use (viewing) over another

(hunting).”220       They contend that the Service’s reliance on the Skilak WRA’s

“antiquated management goal” is inappropriate because “the Skilak WRA’s

establishment in 1985 preceded the Improvement Act’s instruction in 1997 to




217
      FWL000982.
218
      Docket 189 at 53.
219
      Pub. L. No. 96-487 § 304(g)(1)(A)(iii).
220
      Docket 171 at 50.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 49 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 49 of 75
‘facilitate’    compatible     wildlife-dependent        recreational   uses.”221    Plaintiffs

additionally assert that “the Kenai Rule violates the Improvement Act and [Service]

policy by promoting non-priority uses over hunting,” such as “hiking, night sky

observation, cross country skiing, and winter camping . . . in the Skilak WRA” and

river floating and hiking on and along the Kenai and Russian rivers.222 They also

contend that the Service “has not made a formal finding of incompatibility” and in

fact concluded in the 2007 compatibility determination that “hunting is compatible,”

and thus the Service “has no legal basis to exclude hunting for the benefit of other

uses.”223       Plaintiffs also assert that the Service misconstrued the BOG’s

regulations regarding brown bear baiting and predator hunts in the Skilak WRA as

“intensive management” and erroneously concluded they were inconsistent with

the 2010 Kenai NWR CCP, which “unnecessarily creat[ed] a conflict with State

law.”224 Thus, the Plaintiffs maintain that the Kenai Rule “is not consistent with

State wildlife laws, ‘to the extent practicable,’”225 and “illegally deprive[s] the State

of its authority” under § 668dd(m).226



221
      Docket 171 at 51.
222
      Docket 171 at 52 (citing 81 Fed. Reg. 27034, 27038).
223
      Docket 190 at 55.
224
      Docket 189 at 56–57.
225
      Docket 189 at 57 (quoting 16 U.S.C. § 668dd(m)).
226
      Docket 189 at 56 n.25.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 50 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 50 of 75
          Federal Defendants respond by first asserting that “the Service did not

elevate one priority use over another,” but instead “specified different areas of the

refuge for different purposes that can be incompatible” which is “authorized by

section 304(g) of ANILCA.”227 Regarding the Skilak WRA hunting restrictions, they

contend that although the Skilak WRA was created and developed pursuant to

ANILCA prior to the passage of the Improvement Act, “any conflict between the

Improvement Act and ANILCA is resolved in favor of ANILCA,” pointing to § 9(b)

of the Improvement Act, which provides that “any conflict arises between any

provision of this Act and any provision of the Alaska National Interest Lands

Conservation Act, then the provision in the Alaska National Interest Lands

Conservation Act shall prevail.” 228 Federal Defendants additionally assert that the

Skilak WRA hunting restrictions do not “elevate[] non-priority uses . . . over

hunting”; instead, pursuant to “section 6 of the Improvement Act, the Service

considered whether a ‘new use’ of the Kenai Refuge (open hunting in the Skilak

WRA) was ‘inconsistent with public safety.’”229 Likewise, regarding the prohibition


227
      Docket 178 at 35–36.
228
  Pub. L. No. 105-57 § 9(b), 111 Stat. 1252 (1997) (statutory construction note regarding 16
U.S.C. § 668dd with respect to Alaska).
229
    See 16 U.S.C. § 668dd(d)(3)(A)(i) (“Except as provided in clause (iv), the Secretary shall not
initiate or permit a new use of a refuge or expand, renew, or extend an existing use of a refuge,
unless the Secretary has determined that the use is a compatible use and that the use is not
inconsistent with public safety. The Secretary may make the determinations referred to in this
paragraph for a refuge concurrently with development of a conservation plan under subsection
(e).”). See also 16 U.S.C. § 668dd(d)(3)(A)(iii) (“Wildlife-dependent recreational uses may be
authorized on a refuge when they are compatible and not inconsistent with public safety.”).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 51 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 51 of 75
on discharging firearms along the Kenai and Russian rivers, they contend that

“[w]hile the Service . . . considered general river recreation to document levels of

river usage, its public safety concerns are justified under ANILCA and the

Improvement Act.”230 In response to Plaintiffs’ assertion that they misconstrued

the BOG’s regulations as “intensive management,” Federal Defendants respond

that it “is irrelevant to the Kenai Rule because . . . the Kenai Rule does not rely on

notions of ‘intensive management’ or ‘predator control’”; rather, “the Court need

only consider whether the ‘agency’s stated reasons for’ the Kenai Rule are

sufficient . . . .”231

          Plaintiffs’ contention that the Service has impermissibly elevated one priority

use over another priority use by restricting predator hunting in the Skilak WRA and

prohibiting firearm discharges along the Kenai and Russian rivers is without merit.

ANILCA instructs the Secretary to develop CCPs that “specify the uses within each

such area which may be compatible with the major purposes of the refuge.”232

Even if the Skilak restrictions constitute impermissible prioritization of wildlife

viewing and photography or fishing over hunting under the Improvement Act,

ANILCA’s § 304(g) instructs the Service to set aside different areas for different

uses; if the Improvement Act conflicts with the this provision in ANILCA, § 304(g)


230
      Docket 178 at 40.
231
      Docket 201 at 29 (quoting Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573 (2019)).
232
      Pub. L. No. 96-487 § 304(g)(1)(A)(iii).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 52 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 52 of 75
prevails.233 For similar reasons, Plaintiffs’ contention that the Service has “no legal

basis to exclude hunting for the benefit of other uses” because the “2007

[compatibility determination] concludes that hunting is compatible” also fails.234

Even though hunting has been determined to be compatible, ANILCA still instructs

the Secretary to set aside different portions of the Kenai NWR for different uses,235

and ANILCA controls if in conflict with the Improvement Act on this point.236

          Plaintiffs’ assertion that the Kenai Rule impermissibly elevates non-priority

uses over hunting is also unpersuasive. The Improvement Act permits restrictions

on compatible uses that are “necessary, reasonable, and appropriate.” 237 The

Service explained that the restriction on firearm discharges along the Kenai and

Russian rivers was included “to reduce threats to public safety” in the area.238 The


233
  Pub. L. No. 105-57 § 9(b), 111 Stat. 1252 (1997) (statutory construction note regarding 16
U.S.C. § 668dd with respect to Alaska).
234
      Docket 190 at 55.
235
      Pub. L. No. 96-487 § 304(g)(1)(A).
236
  Pub. L. No. 105-57 § 9(b), 111 Stat. 1252 (1997) (statutory construction note regarding 16
U.S.C. § 668dd with respect to Alaska).
237
   16 U.S.C. § 668dd(a)(3)(D). This provision only applies “when the Secretary determines that
a proposed wildlife-dependent recreational use is a compatible use within a refuge . . . .” Id.
The Secretary has not determined that brown bear baiting is a compatible use within the Kenai
NWR. Thus, this provision does not apply to the bear baiting restriction.
238
    81 Fed. Reg. 27034 (“Recent takes of brown bears along the Russian and Kenai rivers
during the falls of 2013 and 2014 posed threats to public safety, as bears were shot in close
proximity to other users fishing from shore, wading, or boating, and firearms and ammunition
with substantial lethal distances were used in areas where sight distances are extremely limited
due to vegetation and river meanders. These takes occurred on, along, or immediately adjacent
to river shorelines and within the 11-mile buffer distance established by this rule. In addition,
discharge of firearms to ‘warn’ or deter bears presents a growing threat to public safety along


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 53 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 53 of 75
Service also explained that the Skilak WRA was heavily used such that expanded

hunting activity in that area could pose public safety issues.239 These restrictions

reasonably and appropriately further public safety in the Kenai NWR given the

Improvement Act’s prohibition on uses which are “inconsistent with public

safety.”240

         Additionally, the Court agrees with Federal Defendants that it is unnecessary

to reach the question of whether the Service created an unnecessary conflict with

State law by misconstruing the BOG’s regulations as “intensive management.”

The Kenai Rule provides detailed explanations and findings supporting its

provisions, none of which references or relates to “intensive management.”241


the Russian and Kenai rivers. Recently enacted changes to State hunting regulations for brown
bears on the Kenai Peninsula have increased the potential for firearms discharge to result in
threats to public safety in these areas. Current brown bear hunting season dates of September
1 to May 31 substantially overlap with periods of high public use along the Russian and Kenai
rivers during fall and spring (in the 7 years prior to 2008, brown bear hunting season dates were
October 15 to October 30). The Service considers adoption of this rule necessary to reduce
threats to public safety posed by discharge of firearms along the Russian and Kenai rivers
during periods of high visitation for activities including fishing, river floating, hiking, and wildlife
observation.”).
239
    81 Fed Reg. 27038; FWL013570 (“While highest levels of public use in the Skilak WRA
occur in the summer months, observations by Refuge staff and records of use of Refuge public
use cabins indicate that fall and winter recreational use of the area for many activities, including
hiking, general nature observation and photography, night sky observation, cross country
skiing, and winter camping, is substantial and increasing. Given this increased public use during
winter, the Service believes that allowing hunting (or trapping) of wolves, coyotes, and lynx
during winter months in the Skilak WRA would increase the potential for conflicts between users
and safety issues.”).
240
   16 U.S.C. § 668dd(d)(3)(A)(i). This same analysis also applies to the Court’s determination
that the restrictions are not arbitrary or capricious pursuant to the Administrative Procedure Act,
as explained below.
241
      See 81 Fed. Reg. 27030–48.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 54 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 54 of 75
Furthermore, while the Improvement Act instructs the Service to adopt regulations

that are, “to the extent practicable, consistent with State fish and wildlife laws,

regulations and management plans,”242 the Ninth Circuit has held that the

Improvement Act gives the Service ultimate authority to preempt State regulations

and is not bound by State law that conflicts with its management directives. 243

          Accordingly, the Court finds that the challenged aspects of the Kenai Rule

do not violate the Improvement Act.

IV. Administrative Procedure Act

          Plaintiffs urge that the challenged aspects of the Kenai Rule are not “fully

informed and well-considered” and therefore, they should be set aside as arbitrary

and capricious pursuant to the Administrative Procedure Act.244

          a. Skilak Wildlife Recreation Area Hunting Restrictions

          Plaintiffs maintain that the Service’s conclusion that allowing late-season

predator hunts in the Skilak WRA would negatively impact wildlife viewing and

photography “is unsupported by any evidence in the administrative record”

because the Service “lacked information about predator populations in the Skilak

WRA”245 and because “wild animals do not understand or comply with


242
      16 U.S.C. § 668dd(m).
243
      Audubon Soc’y v. Davis, 307 F.3d at 854.
244
      Docket 171 at 19–20 (citing Sierra Club v. Bosworth, 510 F.3d 1016, 1023 (9th Cir. 2007)).
245
      Docket 171 at 22.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 55 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 55 of 75
jurisdictional boundaries.”246 Plaintiffs also allege that the record does not support

the Service’s assumptions about how Skilak WRA visitors experience and learn

about predator species and how late-season predator hunts “would degrade

these experiences.”247 Additionally, they contend that the Kenai Rule does not

“justify closing the Skilak WRA to wolf, coyote, and lynx hunting as a means to

prevent conflict between users”248 because it “does not point to any evidence of

actual conflicts between wildlife viewing and hunting.”249

          Federal Defendants maintain that the Service’s analysis provides a

“reasonable basis” to conclude that “annual harvest [in the Skilak WRA] would

maintain reduced densities and/or affect behavior” even though “there were no

‘area-specific studies and data . . . .’”250 They assert that Plaintiffs “identify no

available science or data that the Service overlooked” and that Plaintiffs instead

claim that the Service should have looked at alternatives that were not “proposed

in comments during the rulemaking process.”251 Intervenor-Defendants add that


246
      Docket 189 at 14–15.
247
      Docket 171 at 22–23.
248
      Docket 171 at 24.
249
   Docket 189 at 17. Plaintiffs also urge that the Service ignored “that hunting is a priority use
by law” and “that the BOG and citizens requested predator hunting opportunities in the off
season” in the Skilak WRA. Docket 171 at 23. As explained above, the Service has discretion
under the Improvement Act and ANILCA to implement reasonable regulations to prevent
conflicts between uses and to set aside different portions of the Kenai NWR for different uses.
250
      Docket 178 at 30.
251
      Docket 178 at 30–31.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 56 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 56 of 75
it was reasonable for the Service to conclude that keeping “the Skilak WRA closed

to predator hunting would avoid user conflicts and safety concerns given the

intense recreational use the area receives,” citing the 2007 Skilak WRA

management plan, which noted that the “single most common opinion expressed

among the responses was support for retaining existing firearm restrictions.”252

          The Service provided a reasonable justification to continue the Skilak WRA

hunting restrictions based on a rational connection to facts in the record after

considering the relevant factors.253 The Service explained that its conclusion was

based on “the area’s small size, its accessibility by road, proximity to population

centers, and likely hunting (or trapping) pressure.” 254 This justification is rationally

connected to the choice to restrict hunting in the area. Accessibility by road and

proximity to population centers are among the very reasons “the BOG and citizens

requested predator hunting opportunities” in the Skilak WRA, which supports the

inference that opening the Skilak WRA to more hunting would result in significant

additional pressure on local wildlife populations.255 In restricting hunting and


252
      Docket 185 at 26.
253
   Cf. Arrington v. Daniels, 516 F.3d 1106, 1112 (9th Cir. 2008) (citing Ranchers Cattlemen
Action Legal Fund v. U.S. Dep’t of Agriculture, 415 F.3d 1078, 1093 (9th Cir. 2005)) (finding
agency decision to categorically exclude prisoners convicted of firearm-related offenses from
early release arbitrary and capricious because agency relied on one rationale absent from the
administrative record and did not provide explanation for its other rationale).
254
      81 Fed. Reg. 27038; FWL013570.
255
    Docket 171 at 23; FWL008985 (“The accessibility of the SWRA is a draw for all users and
this closure unnecessarily limits already limited road-accessible opportunities on the Refuge.”).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 57 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 57 of 75
trapping so that “wildlife would become more abundant, less wary, and more

easily observed,”256 the Service made a prediction within its area of expertise, to

which the Court accords substantial deference.257 While Plaintiffs provide several

plausible counterarguments to the Service’s conclusion, the Court will not

substitute its own judgment for the judgment of the Service on this

determination.258

          Plaintiffs cite several cases for the proposition that “[d]istrict courts have

repeatedly rejected an agency’s attempts to rely on assumption as the basis for

action,” but each is distinguishable from this case.259 In Center for Biodiversity v.

Bureau of Land Management, the District Court for the Northern District of

California reviewed a critical habitat rule issued by the Service.260 The plaintiffs

maintained that the final economic analysis on which the rule relied was deficient

because it contained a flawed assumption that an interim closure of the area


256
      81 Fed. Reg. 27038; FWL013570.
257
    Cf. Ctr. for Biological Diversity v. Kempthorne, 588 F.3d 701, 711 (9th Cir. 2009) (citing The
Lands Council v. McNair, 537 F.3d 981 (9th Cir. 2008) (en banc), abrogated in part on other
grounds by Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008)) (upholding agency
determination that increased vulnerability of polar bear population would likely not manifest itself
in context of oil and gas activities where such effects were speculative because agency “made
scientific predictions within the scope of its expertise, the circumstance in which we exercise our
greatest deference”).
258
   Arrington, 516 F.3d at 1106 (quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401
U.S. 402, 416 (1971), abrogated in part on other grounds by Califano v. Sanders, 430 U.S. 99
(1977)) (“The court is not empowered to substitute its judgment for that of the agency.”).
259
      Docket 189 at 15–16.
260
      422 F. Supp. 2d 1115, 1143 (N.D. Cal. 2006).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 58 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 58 of 75
governed by the rule led to a 15% decline per year in off-highway vehicle (“OHV”)

visitation.261 The district court agreed, reasoning that because “the agency’s own

data show that OHV use actually increased after the closures,” there was “no

factual basis in the record to support the . . . assumption that the closures resulted

in a 15% decline in OHV visitation for each year between 2001 and 2004.”262 In

Wilderness Society v. U.S. Forest Service, the District Court for the District of

Idaho reviewed the Forest Service’s analysis of its project’s impact on water

quality standards pursuant to the Clean Water Act.263                     The district court

determined that the Forest Service’s conclusion was arbitrary and capricious

because it was based on the “generalized assumption that closing roads to

motorized use will improve water quality” while ignoring evidence that “the

existence of roads themselves, without mitigation efforts, may still negatively

impact water quality.”264 In contrast to both of these cases, Plaintiffs here point

to no relevant data ignored by the Service that contradicts the Service’s prediction

that “annual harvest [in the Skilak WRA] would maintain reduced density and/or

affect behavior” and thereby degrade opportunities for wildlife viewing and




261
      Id. at 1147.
262
      Id. at 1149.
263
      Case No. CV08-363-E-EJL, 2013 WL 5729056, at *4 (D. Idaho Oct. 22, 2013).
264
      Id. at *7.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 59 of 75
           Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 59 of 75
education.265

            Plaintiffs also cite to Northwestern Environmental Defense Center v. U.S.

Army Corps of Engineers, in which the District Court for the District of Oregon

reviewed an agency’s biological opinion prepared pursuant to the Endangered

Species Act. The biological opinion concluded that a regional permit would not

jeopardize endangered salmon populations in the area. 266 The district court held

that this determination was arbitrary and capricious because it was based on

“unsupported assumptions” that the salmon population was “trending upward in

response to improved habitat conditions.”267 The court reasoned that the record

showed no increase in the number of fish counted and that “a reasonable

explanation is lacking and the population growth is taken as fact.” 268 Here, the

Service did provide a reasonable explanation, basing its conclusion on “the area’s

small size, its accessibility by road, proximity to population centers, and likely

hunting (or trapping) pressure.”269 This explanation is sufficiently plausible and is




265
      81 Fed. Reg. 27038; FWL013570.

  Nw. Envtl. Def. Ctr. v. U.S. Army Corps of Eng’rs, Case No. 3:10-cv-01129-AC, 2013 WL
266

1294647, at *23 (D. Or. Mar. 27, 2013).
267
      Id.
268
      Id.
269
      81 Fed. Reg. 27038; FWL013570.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 60 of 75
            Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 60 of 75
consistent with the evidence before the agency.270 A lack of empirical data does

not render an otherwise reasonable conclusion based on agency experience

arbitrary or capricious.271

          Because the Service made a rationally supported decision based on

predictions within its area of expertise and because Plaintiffs have not pointed to

any contrary empirical evidence in the record ignored by the Service, the Court

finds that Service’s decision to maintain the closure of Skilak WRA to late-season

predator hunts is not arbitrary or capricious.

          b. Firearm Discharge Restriction

          Plaintiffs maintain that the Kenai Rule’s imposition of restrictions on

firearms discharges along the Kenai and Russian rivers “do[es] not articulate a

rational connection between the facts found and the choices made.” 272 First,

Plaintiffs contend that because the “2010 ‘Kenai River Recreation Study’ upon



270
   “Normally, an agency rule would be arbitrary and capricious if the agency has relied on
factors which Congress has not intended it to consider, entirely failed to consider an important
aspect of the problem, offered an explanation for its decision that runs counter to the evidence
before the agency, or is so implausible that it could not be ascribed to a difference in view or the
product of agency expertise.” Motor Vehicle Mfrs. Ass’n, of the U.S., Inc. v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 43 (1983) (holding agency action was arbitrary and capricious
because agency failed to provide explanation for rescission of regulation).
271
   “It may have been preferable for the [agency] to support its conclusions with empirical
research. However, it was reasonable for the [agency] to rely on its experience, even without
having quantified it in the form of a study.” Sacora v. Thomas, 628 F.3d 1059, 1069 (9th Cir.
2010) (footnote omitted) (agency decision to impose requirements for placing prisoners in
residential re-entry centers was not arbitrary and capricious when it was based on agency
experience in absence of empirical data).
272
      Docket 171 at 27.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 61 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 61 of 75
which the [Service] relied did not examine the impact or perceived impact of

hunters or firearms on the Kenai River.273 Second, they contend that the fact

“[t]hat other people were in an undefined ‘close proximity’” to bears being shot

“does not mean they faced any risk from a hunter using a firearm to take a bear,”

as evidenced by “the exception for small game and waterfowl hunting.274 Plaintiffs

additionally assert that the Service failed to consider “the loss of a quality,

‘traditional moose and bear hunting area.’”275 They maintain that although the

area represents a small fraction of the overall Kenai NWR, “[n]othing in the Kenai

Rule or Federal Defendants’ brief supports the conclusion that ‘most hunting’

occurs outside of the river corridors.”276 They also contend that the year-round

restriction is overbroad because it covers periods outside of the “primary fishing

season from July to mid-August.”277

          Federal Defendants respond that the public safety justification is not

undermined by the exception for small game and waterfowl hunting because big

game hunting involves “firearms and ammunition with substantial lethal

distances” whereas “discharging shotguns to take waterfowl generally does not



273
      Docket 171 at 27.
274
      Docket 171 at 28.
275
      Docket 171 at 29 (citing 81 Fed. Reg. 27034).
276
      Docket 189 at 30–31.
277
      Docket 189 at 30.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 62 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 62 of 75
involve substantial lethal distances to humans.”278 It also justifies its reliance on

the recreation study because the study was used “as evidence that river usage

had become more crowded at times that overlapped with expanded hunting

seasons” and note that Plaintiffs “present no alternate study or contrary data that

the Service should have considered regarding river usage.”279                        Federal

Defendants also maintain that the Service did consider the loss of a “traditional

moose and bear hunting area.” They assert that the Service “determined that the

‘rule will have negligible impacts on overall hunting opportunity’” because the area

constitutes a small portion of the total Kenai NWR, most hunting activity occurs

outside of it,280 and because “’reasonable opportunities to hunt’ bear and moose

‘with firearms in the vicinity of the Russian and Kenai rivers for those wishing to

do so will continue to be available outside of the ¼-mile river corridors.”281 They

deny that the year-round restriction is overbroad because the State bear season

extends from September 1 to May 31, which overlaps with “increased use of both

the Kenai and Russian rivers during fall and spring months” associated with trout

fishing, and the restriction has negligible effects on winter bear hunting as bears




278
      Docket 178 at 39 (emphasis in original) (quoting 81 Fed. Reg. 27034, FWL013566).
279
      Docket 178 at 39.
280
      Docket 178 at 39–40 (quoting 81 Fed. Reg. 27034, FWL013566).
281
      Docket 201 at 25–26 (quoting 81 Fed. Reg. 27034, FWL013566).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 63 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 63 of 75
hibernate during that time.282

          The Service reasonably justified its restriction on firearms discharges along

the Kenai and Russian rivers by rationally connecting the restriction to public

safety concerns. The recreation study provides a plausible basis for the Service’s

conclusion that increased crowding along the rivers heightens public safety risks

associated with large game hunting in the area. Additionally, the restriction is not

arbitrary just because no one has been injured so far in the area due to a hunting

accident. As discussed above, the Service may rely upon its experience in

managing public uses in national wildlife refuges in combination with available

information. The Service reasonably concluded that although no one has been

injured by a bear hunter in the area, the public safety risk has grown with this

increased crowding. The Service is not required to wait for an injury to occur to

prove such a plausible conclusion is correct.

          The exceptions for waterfowl hunting and dispatching lawfully trapped

game do not contradict that conclusion; instead, the exceptions indicate the

Service took a reasoned and considered approach to crafting the restriction in

order to tailor it to its stated purpose.          The restriction is also not arbitrarily

overbroad for being in effect year-round. As the Service noted, the State recently

extended its brown bear hunting season from September 1 to May 31, and the




282
      Docket 201 at 24–25 (quoting 81 Fed. Reg. 27034, FWL013566).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 64 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 64 of 75
popularity of trout fishing in the fall has grown.283 Thus, enforcing the restriction

year-round is reasonable to protect public safety.

         Contrary to Plaintiffs’ assertion, the Service explicitly considered “that the

area affected by the proposed firearms discharge prohibition is a traditional

moose and bear hunting area” and that some commenters were concerned the

rule would negatively affect them.284 The Service determined that the restriction

“will have negligible impacts on overall hunting opportunity and harvest levels of

black bears, brown bears, and moose on the Refuge, as most hunting activity for

these species occurs outside of these river corridors.”285 Plaintiffs disagree with

this assessment and refer to the traditional importance of river corridors for

hunting opportunities. However, the record indicates that the Service considered

that traditional importance and concluded the rule would not significantly disrupt

hunting in the Kenai NWR. That Plaintiffs disagree with this reasoned conclusion

is not a basis for the Court to reverse the agency’s decision.286

         For the foregoing reasons, the restriction on firearms discharges in the

Kenai and Russian rivers corridors is not arbitrary or capricious.

         c. Bear Baiting Rule


283
      81 Fed. Reg. 27034; FWL013566.
284
      81 Fed. Reg. 27034; FWL013566.
285
      81 Fed. Reg. 27034; FWL013566.
286
   See Ctr. for Biological Diversity, 588 F.3d at 711 (noting “scientific predictions within the
scope of [agency] expertise” are entitled to “our greatest deference”).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 65 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 65 of 75
          Plaintiffs also challenge the Kenai Rule’s clarification of bear baiting rules

as arbitrary and capricious.           They maintain that it “conflicts with an Interior

regulation that provides, ‘[b]aiting is authorized in accordance with State

regulations on national wildlife refuges in Alaska.”287 They also assert that the

Service “discussed and dispelled notions that baiting conditions ‘both brown and

black’ bears to prefer human food or garbage” in its 2007 CD.288 Therefore, they

allege that it was arbitrary and capricious for the Service to then determine “that

a risk of adverse food conditioning arose from hunting bear over bait” in the Kenai

Rule without explaining its change of position.289 Plaintiffs assert that the Service

also unexplainedly changed its position from the “policies set forth in the Kenai

NWR CCP,” which “recognizes reduction of predators as a standard hunting

practice that differs from intensive predator management.”290 They allege that the

Service “chose to ‘bypass’ the conflict” by “focusing on the [Intensive

Management] statute and its conflict with Refuge mandates,” citing a 2013

internal e-mail.291 They also claim that the Service’s conservation justification

“lacks a rational basis” because “[r]estricting the method of take does not reduce



287
      Docket 171 at 29–30 (quoting 50 C.F.R. § 32.2(h)).
288
      Docket 171 at 30.
289
      Docket 171 at 31.
290
      Docket 171 at 33.
291
      Docket 171 at 33 (quoting FWL001984) (footnote omitted).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 66 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 66 of 75
the harvest level” because “the number of brown bears harvested during a hunting

season is established by the State.”292

          Federal Defendants respond that the Service did not change its position

from the 2007 CD regarding food conditioning because it always recognized “the

potential—without conclusive evidence—for baiting to condition bears to human

food.”293 Instead, they assert that the Service “reached a different conclusion

about how that potential concern should affect baiting practices” and “explained

why it reached a different conclusion.”294 Federal Defendants also assert that

“the Kenai Rule does not ‘attempt[] to “bypass” an unexplained change in

position’” because “the Kenai Rule does not rely on notions of ‘predator control’

or predator management.”295 They contend that “Plaintiffs’ sole evidence [to the

contrary] . . . is an internal agency email about a different subject.” They maintain

that the agency should not be bound by an internal e-mail by an agency employee

nor by “a preliminary opinion that ‘is later overruled at a higher level within the

agency . . . .’”296 Regarding the Interior regulation, Federal Defendants maintain



292
      Docket 189 at 32.
293
      Docket 178 at 42 (emphasis in original).
294
  Docket 178 at 42. Intervenor-Defendants add that the Service did not change its position
because it has never permitted brown bear baiting in the Kenai NWR. Docket 185 at 24.
295
      Docket 178 at 43.

  Docket 178 at 43 (quoting Nat’l Ass’n of Home Builders v. Defs. of Wildlife, 551 U.S. 644,
296

658–59 (2007)).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 67 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 67 of 75
that the “parenthetical merely served to clarify that the ‘General Provision[]’

prohibiting ‘hunting over bait . . . on wildlife refuge areas’ did not apply to refuges

in Alaska . . . .”297 Instead, Alaskan refuges are “‘opened to hunting, fishing and

trapping’ under ANILCA and governed by ‘specific refuge regulations.’”298

          The 2007 CD was limited to determining the compatibility of black bear

baiting.299 In considering anticipated impacts of black bear baiting, the Service

listed several possible risks associated with the practice.300 One of those risks

was “that bears (both brown and black) that travel to a bait station and are

rewarded with food or scraps but are not harvested by a hunter, could become

conditioned to human food or garbage, making them more likely to become a

nuisance or problem bear in the future.”301 The Service determined that “there is

no evidence that a bear that is rewarded at a remote bait station is any more or

less likely to become a ‘garbage bear.’”302 However, the Service noted that “[t]his

issue deserves additional attention . . . and the potential concern for human and


297
      Docket 178 at 44 (quoting 58 Fed. Reg. 5065, 5069).
298
      Docket 178 at 44 (quoting 58 Fed. Reg. 5065, 5069).
299
    FWL00066 (“Bear baiting on Kenai National Wildlife Refuge is limited to the regulated placing
of food or attractants to hunt black bears in the spring on portions of the Refuge. The use has
not been included within the general description of ‘hunting’ in the Refuge hunting compatibility
determination, and is given this separate review primarily because of significant public interest
associated with the practice.”).
300
      FWL000069–70.
301
      FWL000070.
302
      FWL000070.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 68 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 68 of 75
non-target bear safety around the bait station itself is of interest.”303 This is similar

to the position taken in the Kenai Rule, which references the concern that baiting

has the “potential to create food-conditioned bears” and looks to sources to give

the issue additional attention.304 Thus, the position taken in the Kenai Rule is not

in direct conflict with its position in the 2007 CD.

          To the extent that there is difference between the two positions, the Service

adequately explained its position in the Kenai Rule by citing two sources that

provided additional information on the effects of bear baiting on creating food-

conditioned bears.305 Plaintiffs assert that the Service’s “sudden reliance on

these sources to justify that a risk of adverse food conditioning arose from hunting

bear over bait . . . did not resolve or even explain the conflict with the [Service’s]

past position on hunting black bears over bait in the 2007 CD.”306 This Court

disagrees for two reasons. First, as explained above, the Kenai Rule does not

conflict with the 2007 CD because the 2007 CD did not take a conclusive position

on the issue of food-conditioned bears, noting instead that the issue deserved

additional attention. Second, the Kenai Rule does not conflict with the Service’s

position on bear baiting in the 2007 CD because the 2007 CD only analyzed the



303
      FWL000070.
304
      81 Fed. Reg. 27037; FWL013569.
305
      81 Fed. Reg. 27037; FWL013569.
306
      Docket 171 at 31.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 69 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 69 of 75
compatibility of black bear baiting and not brown bear baiting. The Kenai Rule

adequately justifies the difference between its position on black bear baiting and

brown bear baiting. It explains that “[b]lack bears occur in much higher densities

than brown bears on the Kenai Peninsula, have higher reproductive potential than

brown bears, and as such can support higher harvest levels and are less

susceptible to overharvest.”307 In contrast, the brown bear population is “highly

sensitive to adult female and overall human-caused mortality levels,” and “timely

and accurate monitoring of the status of the Kenai Peninsula brown bear

population is extremely difficult at best . . . .”308

         Plaintiffs’ contention that the Service’s conservation justification “lacks a

rational basis” is also unpersuasive. The Kenai Rule cites ample data showing

that liberalized brown bear baiting rules elsewhere on the Kenai Peninsula caused

increased human-caused mortality and decreased brown bear populations.309

While noting that “harvest caps for adult female bears and overall human-caused

mortality can help ensure sustainability of harvests,” the Service determined that

“human-caused mortality at current harvest caps . . . would result in a continued

reduction of the Kenai brown bear population.”310 Thus, the Service predicted



307
      81 Fed. Reg. 27037; FWL013569.
308
      81 Fed. Reg. 27037; FWL013569.
309
      81 Fed. Reg. 27037; FWL013569.
310
      81 Fed. Reg. 27037; FWL013569 (emphasis added).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 70 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 70 of 75
that given the State’s harvest caps, “allowance of take of brown bears over bait

on the Refuge would increase human-caused mortality of Kenai brown bears to

levels which would continue to reduce the population, with potential to result in

conservation concerns for this population.”311 The Kenai Rule also notes the

difficulty of population monitoring, which could be complicated by “the increased

effectiveness of harvesting brown bears over bait,” and reasonably concluded

“that a cautious approach to management of Kenai Peninsula brown bears is

scientifically warranted . . . .”312

         Likewise, the Kenai Rule does not represent an unexplained change in

position from the 2010 CCP. Plaintiffs’ evidence is a 2013 internal e-mail sent by

an agency employee which states: “I think we can bypass the inconsistency

between our past and current positions by focusing on the [Intensive

Management] statute and its conflict with Refuge mandates.”313                       This e-mail

appears to be in regards to testimony the Service was planning to present to the

BOG, rather than the rulemaking process for the proposed Kenai Rule, which was

published two years later. However, even if the e-mail was part of the rulemaking


311
      81 Fed. Reg. 27037; FWL013569.
312
   81 Fed. Reg. 27037; FWL013569 (“Finally, timely and accurate monitoring of the status of
the Kenai Peninsula brown bear population is extremely difficult at best, costs associated with
monitoring are high, and funding for monitoring is usually limited and never guaranteed. This is
important given that the increased effectiveness of harvesting brown bears over bait would likely
mask the effects of reduced bear densities on harvest success, thereby increasing potential for
overharvest in the absence of adequately rigorous population monitoring.”).
313
      FWL001984.


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 71 of 75
         Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 71 of 75
process, “agency employees need not be afraid to conduct debates over e-

mail.”314 The final Kenai Rule does not reference predator management. The

agency is not bound by a position taken in an internal e-mail written by an agency

employee two years prior to the issuance of the proposed Kenai Rule that was

not included in the final rule.

          Federal Defendants cite several cases that support this conclusion. For

example, in National Association of Home Builders v. Defenders of Wildlife, the

respondents challenged an agency’s decision to transfer its permitting power to

state officials.315        The respondents argued that the agency’s decision was

“internally inconsistent” because it took a different position regarding its statutory

obligations during preliminary review than it ultimately adopted in the final rule.316

The Supreme Court determined that “the fact that a preliminary determination by

a local agency representative is later overruled at a higher level within the agency

does not render the decisionmaking process arbitrary and capricious” because

“federal courts ordinarily are empowered to review only an agency’s final action .

. . .”317

          Perhaps recognizing that the Service cannot be bound by this e-mail,



314
      Forest Guardians v. U.S. Fish & Wildlife Serv., 611 F.3d 692, 717 (10th Cir. 2010).
315
      551 U.S. 644, 649 (2007).
316
      Id. at 658.
317
      Id. at 659 (emphasis in original).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 72 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 72 of 75
Plaintiffs assert that the cases cited by Federal Defendants are inapt because

“the relevant email does not evidence a preliminary opinion prior to the final

agency action or internal discussion during the course of a single agency action;

it evidences the reversal, without explanation, of one final agency action (the 2007

CD for baiting) by another (the Kenai Rule).”318                This argument essentially

collapses the issue back into the argument that the Kenai Rule represents an

unexplained change of position from the 2007 CD. But as discussed above, the

Kenai Rule does not mention Intensive Management or predator control and its

position on food-conditioning bears is reconcilable with the 2007 CD.

          Finally, Plaintiffs’ contention that the bear baiting provision is inconsistent

with 50 C.F.R. § 32.2(h) is unavailing. “In construing administrative regulations,

‘the ultimate criterion is the administrative interpretation, which becomes of

controlling weight unless it is plainly erroneous or inconsistent with the

regulation.’”319 50 C.F.R. § 32.2(h) reads: “The unauthorized distribution of bait

and the hunting over bait is prohibited on wildlife refuge areas. (Baiting is

authorized in accordance with State regulations on national wildlife refuges in

Alaska).” Plaintiffs provide a plausible reading whereby the parenthetical confers



318
      Docket 189 at 36.
319
  United States v. Larionoff, 431 U.S. 864, 872 (1977) (quoting Bowles v. Seminole Rock Co.,
325 U.S. 410, 414 (1945)) (holding that although regulations “contain[ed] a number of
ambiguities,” Navy’s interpretation of Department of Defense regulations controlled since they
were “not plainly inconsistent with wording of the regulations”).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 73 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 73 of 75
deference to the State’s bear baiting rules. But the Service interprets 50 C.F.R.

§ 32.2(h) as an explanatory parenthetical that “merely served to clarify that the

‘General Provision[]’ prohibiting ‘hunting over bait . . . on wildlife refuge areas’ did

not apply to refuges in Alaska, which were ‘opened to hunting, fishing and

trapping’ under ANILCA and governed by ‘specific refuge regulations.’” 320 The

Service’s interpretation is not plainly erroneous nor inconsistent with the wording

of the regulation, and therefore controls.

          Accordingly, the Court holds that the bear baiting restriction in the Kenai

Rule is not arbitrary and capricious.

                                        CONCLUSION

          In light of the foregoing, IT IS HEREBY ORDERED that Federal Defendants

and Intervenor-Defendants’ Motions for Summary Judgment at Docket 177 and

Docket 184 are GRANTED with respect to challenges to the Kenai Rule pursuant

to the Alaska National Interest Lands Conservation Act, the National Wildlife

Refuge System Improvement Act, and the Administrative Procedure Act, and also

pursuant to the National Environmental Protection Act with respect to the Skilak

Wildlife Recreation Area hunting restriction and the bear baiting restriction.

          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Summary Judgment

at Docket 170 is GRANTED solely with respect to the challenge pursuant to the




320
      Docket 178 at 44 (quoting 58 Fed. Reg. 5065, 5069).


Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 74 of 75
          Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 74 of 75
National Environmental Protection Act regarding the firearms restriction in the

Kenai River and Russian River corridors. That portion of the Kenai Rule is

REMANDED to the Fish and Wildlife Service for further analysis in accordance

with the requirements of the National Environmental Protection Act.

       The Clerk of Court is directed to enter a final judgment accordingly.



       DATED this 13th day of November, 2020 at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                    UNITED STATE DISTRICT JUDGE




Case No. 3:17-cv-00013-SLG (consol.), State of Alaska, et al. v. Bernhardt, et al.
Order re Motions for Summary Judgment
Page 75 of 75
       Case 3:17-cv-00013-SLG Document 219 Filed 11/13/20 Page 75 of 75
